Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

by and among

IQE Plc.,

IQE KC, LLC,

and

KOPIN CORPORATION

DATED January 10, 2013



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits 1(a)-(b)   Knowledge Persons (Seller/Buyers) Exhibit 2   Reference
Calculation Exhibit 3   Specifically Identified Assumed Liabilities Exhibit 4  
Bill of Sale Exhibit 5   Assignment and Assumption Agreement Exhibit 6  
Estoppel and Consent Exhibit 7   Security Agreement Exhibit 8   Escrow Agreement
Exhibit 8.2(e)   Special Indemnity Items Exhibit 9   Purchase Price Allocation
Exhibit 10   Transition Services Agreement Exhibit 11   IP Assignment Exhibit 12
  Deed of Priority



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
January 10, 2013, (the “Effective Date”) by and among (i) IQE KC, LLC, a
Delaware limited liability company (the “Asset Buyer”), (ii) IQE plc., a public
limited company formed under the laws of England and Wales (“Buyer’s Parent” or
“Taiwan Buyer”), and (iii) Kopin Corporation, a Delaware corporation (the
“Seller”). Asset Buyer and Taiwan Buyer are sometimes referred to collectively
herein as “Buyer” or “Buyers.” Seller, KTC (defined below) and Taiwan Owner
(defined below) are sometimes referred to herein as the Seller Group.

RECITALS

A. The Seller is the record and beneficial owner of all of 35,619,265 shares of
Kopin Taiwan Corporation, a Taiwan corporation (“KTC”), which shares comprise
approximately 90% of all outstanding shares of KTC (the “KTC Shares”). The
Seller also owns the Assets (as defined below) comprising the Business (as
defined below).

B. Prior to the Closing, Seller will contribute its shares in KTC to KTC
Wireless, LLC (the “Taiwan Owner”), which entity is and shall be a wholly-owned
subsidiary of Seller.

C. The Seller desires to sell the Assets to the Asset Buyer, and its entire
interest in the Taiwan Owner to the Taiwan Buyer, and Asset Buyer desires to
purchase the Assets and Taiwan Buyer desires to purchase Taiwan Owner, in each
case upon the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth or as referenced below:

“Accounts Receivable” means the trade accounts receivables (including related
party trade accounts receivable) of the Business (including KTC), which shall be
listed on the A/R Schedule, and which constitute all the trade accounts
receivable of the Business as of the Closing.

“Affiliate” when used with respect to any specified Person, means any other
Person who or that, directly or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with such specified
Person. For avoidance of doubt, it is agreed that KTC shall be deemed an
Affiliate of Seller.

“Bank Account” means the bank account identified on Schedule 3.28(1).



--------------------------------------------------------------------------------

“Business” means all the business conducted by the Seller or its Affiliates
involving the design, manufacture, testing and sale of epitaxial wafers and
other related activities. This includes Gallium arsenide and Gallium nitride
based technologies.

“Business Day“ means a day, other than a Saturday or Sunday, on which commercial
banks in the City of Boston are authorized to be closed.

“Business Enterprise Value” means an amount equal to Seventy Five Million
Dollars ($75,000,000).

“Closing NWC” means the Net Working Capital based on the Closing Statement of
Working Capital for KTC.

“COBRA Coverage” means continuation coverage required under Section 4980B of the
Code and Part 6 of Title I of ERISA and any applicable state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any contract (written or oral), undertaking, commitment,
arrangement, plan or other legally binding agreement or understanding.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The term “Controlled” shall have a
correlative meaning.

“Deed of Priority” means that certain Deed of Priority by and between HSBC Bank
PLC and Seller, which sets forth the terms and conditions of Buyer’s
subordinated creditor position with respect to the Sellers’ obligations to make
the Deferred Payment, in substantially the form attached hereto as Exhibit 12,
with such changes as are reasonably agreed by Buyer and Seller prior to Closing.

“Deferred Payment” means an amount equal to Fifteen Million Dollars
($15,000,000).

“Employee Plan” means each “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA, of the Seller that (i) is subject to any provision of
ERISA, (ii) is maintained or contributed to by the Seller, a Subsidiary or any
of their ERISA Affiliates and (iii) covers any employee of the Business (not
including, however, any employee of KTC).

“Employment Agreement” means any employment contract, termination or severance
agreement, salary continuation agreement, change of control agreement or any
other Contract, including offers for any of the above but not including any
Employee Plan, respecting the terms and conditions of employment of or payment
of compensation to any employee of the Business (not including, however, any
employee of KTC).

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.



--------------------------------------------------------------------------------

“ERISA Affiliate” means any person treated as a single employer with any other
person pursuant to Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA.

“Escrow” means the escrow account governed by the Escrow Agreement.

“Escrow Agent” means U.S. Bank N.A.

“Escrow Agreement” means the form of escrow agreement attached as Exhibit 8
hereto.

“Escrow Amount” means Five Million Dollars ($5,000,000).

“Final NWC” means the Net Working Capital on the Final Statement of Working
Capital.

“Financial Statements” with respect to (i) KTC mean (a) the audited balance
sheets of KTC at December 31, 2011, and December 31, 2010, and related
statements of income of KTC for the period then ended, and (b) the unaudited
balance sheet as at September 30, 2012, and related statements of income of KTC,
which statements are attached hereto as Schedule 3.7(i) and are sometimes
referred to herein as the “KTC Financial Statements”, and (ii) the US Business
mean the materials attached hereto as Schedule 3.7(ii), which are sometimes
referred to herein as the “US Business Financial Statements”.

“FMLA” means the United States Family and Medical Leave Act and the rules and
regulations promulgated thereunder and any similar Law in effect in a foreign
jurisdiction.

“GAAP” means generally accepted accounting principles in the United States as in
effect on the date hereof.

“Governmental Authority” means any governmental, regulatory or administrative
authority, agency or commission or any court, tribunal, judicial or arbitral
body and any instrumentality of any of the foregoing, including for avoidance of
doubt, in Taiwan or the United States.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, award or binding agreement issued, promulgated or
entered by or with any Governmental Authority.

“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of interest bearing borrowings, whether evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable; (ii) all obligations of such Person issued or assumed as
the deferred purchase price of property, all conditional sale obligations of
such Person and all obligations of such Person under any title retention
agreement (but excluding trade accounts payable, equipment not yet accepted or
services not yet performed and other accrued current liabilities arising in the
ordinary course of business (other than the current liability portion of any
indebtedness for borrowed money)); (iii) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (iv) all obligations of such Person under interest
rate or currency swap transactions (valued at the



--------------------------------------------------------------------------------

termination value thereof); (v) the liquidation value, accrued and unpaid
dividends; (vi) prepayment or redemption premiums and penalties (if any), unpaid
fees or expenses and other monetary obligations in respect of any redeemable
preferred stock of such Person; (vii) all obligations of the type referred to in
clauses (i) through (vi) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (viii) all obligations
of the type referred to in clauses (i) through (vi) of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

“Intellectual Property” means all intellectual property rights arising from or
in respect of the following: (i) all patents and applications therefor,
including continuations, divisionals, continuations-in-part, extensions,
reexaminations or reissues of patent applications and patents issuing thereon,
(ii) all trademarks, service marks, trade names, brand names, logos, slogans and
trade dress rights (and all translations, adaptations, derivations and
combinations of the foregoing), and all applications, registrations and renewals
thereof, and all goodwill associated therewith, (iii) copyrights and
registrations and applications therefor, works of authorship and mask work
rights, (iv) trade secrets and confidential information (including ideas,
formulae, compositions, know-how, manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, financial, business and marketing
plans, and customer and supplier lists and related information), (v) Internet
domain names, (vi) Software and (vii) all other intellectual property rights.

“Inventory” means all inventory and work in process, including, without
limitation, all raw materials owned by the Seller as of the Closing Date, in the
case of Seller to the extent related to the Business.

“Knowledge of the Buyer,” “Buyer’s knowledge” and other similar formulations
with respect to the Buyer means the (i) actual knowledge, or (ii) the knowledge
one would reasonably expect such persons to have in light of their Knowledge of
the Industry of the Business and their role conducting due diligence of the
Business, of the persons listed on Exhibit 1(a), as of the date such knowledge
qualifier relates.

“Knowledge of the Seller,” “Seller’s knowledge” and other similar formulations
with respect to the Seller means the (i) actual knowledge, or (ii) the knowledge
one would reasonably expect such persons to have in light of their role within
the Business, of the persons listed on Exhibit 1(b), as of the date such
knowledge qualifier relates.

“Laws” means any constitution, statute, law, ordinance, regulation, rule, code,
injunction, judgment or other Governmental Order, requirement or rule of law of
any Governmental Authority.

“Liability” or “Liabilities” means any amount owed (whether fixed or contingent,
currently due or not yet due, accrued or unaccrued, but for avoidance of doubt
shall not include unknown claims) by Seller, Taiwan Owner or KTC to independent
third parties.



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or otherwise), mortgage, pledge, charge,
option, hypothecation, collateral assignment, encumbrance, security interest,
restriction or similar claim in equity of any kind or nature whatsoever, other
than Permitted Liens.

“Licenses” means all notifications, licenses, permits (including operation
permits), franchises, certificates, approvals, exemptions, classifications,
registrations and other similar documents and authorizations issued by any
Governmental Authority and related exclusively to the Business, and applications
therefore, held by KTC or Seller exclusively with respect to the Business.

“material” means an event, fact or circumstance with a value in excess of One
Hundred Thousand Dollars ($100,000).

“Material Adverse Effect (or Change)” means any circumstance, development,
effect, event, condition or occurrence which (i) has been, or reasonably could
be expected to be, material and adverse with respect to the business, condition
(financial or otherwise), assets, properties, Liabilities, rights, obligations,
operations of the Business taken as a whole, or (ii) materially impairs or
delays, or reasonably could be expected to materially impair or delay, the
ability of the Seller to consummate the transactions contemplated by this
Agreement or to perform its obligations under this Agreement; provided, however,
that “Material Adverse Effect” shall not include the effect of any circumstance,
change, development, event or state of facts arising out of or attributable to
any of the following, either alone or in combination: (1) the markets in which
the Business operates generally, (2) general economic or political conditions
(including those affecting the securities markets), (3) the public announcement
of this Agreement or of the consummation of the transactions contemplated
hereby, (4) acts of war (whether or not declared), sabotage or terrorism,
military actions or the escalation thereof occurring after the date hereof or
(5) any changes in applicable laws, regulations or accounting rules.

“Net Working Capital” means the current assets (excluding cash) of the Seller
with respect to the US Business, or of KTC, as the case may be, LESS all current
liabilities of the Seller with respect to the US Business or of KTC, as the case
may be, as reflected on the applicable Statement of Working Capital and
determined consistent with GAAP but in all events excluding Specifically
Excluded Liabilities.

“Non-Assignable Contracts” means Purchased Contracts that require third-party
consents for assignment that have not been obtained by the Seller as of the
Closing.

“Noncompete Period” means the period beginning on the Closing Date and
continuing for a period of five (5) years from the Closing Date.

“Permitted Liens” means (i) mechanics’, carriers’, workers’, and repairers’
Liens arising or incurred in the ordinary course of business of the Seller
Group, in the case of Seller to the extent related to the Business, that
(a) were not incurred in connection with any Indebtedness and (b) do not,
individually or in the aggregate, materially adversely affect the value or use
of the asset subject to such Lien for its current and anticipated purposes;
(ii) statutory Liens for current Taxes, assessments or other governmental
charges not yet delinquent or for Taxes that the Seller Group is contesting in
good faith through appropriate proceedings and for which adequate



--------------------------------------------------------------------------------

reserves have been established on the Financial Statements or in the Statement
of Working Capital and (iii) zoning, entitlement, conservation restriction and
other land use and environment regulations, (iv) all exceptions, restrictions,
easements, imperfections of title, changes, rights of way and other encumbrances
that do not materially interfere with the present use of the assets of the
property to which such item relates, or that are matters of public record, and
(v) Liens expressly set forth on Schedule 3.10(b).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, governmental agency or instrumentality, or any other
entity.

“Pre-Closing Tax Periods” means all taxable periods of Seller Group ending on or
before the Closing Date.

“Pre-Closing Taxes” means all Taxes of the Taiwan Owner or KTC for all
Pre-Closing Tax Periods and all such Taxes that relate to the portion of a
Straddle Period ending on the Closing Date. The amount of any Straddle Period
Tax that relates to the portion of such Straddle Period ending on the Closing
Date shall (A) in the case of any sales or use Taxes, value-added Taxes,
employment Taxes, withholding Taxes, and any Tax based on or measured by income,
receipts or profits earned during a Straddle Period or other transactional
matters, be deemed equal to the amount which would be payable if (i) the
Straddle Period ended on and included the Closing Date and (ii) any transactions
outside the ordinary course of business occurring on the Closing Date after the
transfer of the Shares were treated as being allocable to the portion of the
Straddle Period beginning after the Closing Date, and (B) in all other cases be
deemed to equal the amount of such Tax for the entire taxable period multiplied
by a fraction, the numerator of which is the number of days in the Straddle
Period through and including the Closing Date and the denominator of which is
the number of days in the Straddle Period, adjusted as appropriate to take into
account any transactions effected outside the ordinary course of business during
that Straddle Period.

“Purchase Price” shall mean the aggregate amount payable to Seller hereunder for
the Business, as set forth in Section 2.6.

“Reference Calculation” means the sample calculation of the Net Working Capital
of the Seller (in respect of the Business) and KTC on a consolidated basis, as
set forth on Exhibit 2.

“Security Agreement” means the Security Agreement attached as Exhibit 7 hereto,
with such changes as are reasonably agreed by Buyer and Seller prior to the
Closing.

“Seller Transaction Fees” means the sum of all legal, investment banking and
other advisory costs and expenses incurred or accrued by or on behalf of the
Seller or KTC on or prior to the Closing Date in connection with the
transactions contemplated by this Agreement, to the extent not paid by the
Seller on or prior to the Closing Date and that at such time remain the
obligation of KTC. In no event shall any fees, expenses or costs incurred by the
Buyer or its Affiliates constitute Seller Transaction Fees.

“Software” means any and all: (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether



--------------------------------------------------------------------------------

machine readable or otherwise; (iii) descriptions, schematics, flow-charts and
other work product used to design, plan, organize and develop any of the
foregoing; and (iv) all documentation, including user documentation, user
manuals and training materials, relating to any of the foregoing.
Notwithstanding the foregoing, “Software” shall not include Seller’s Oracle
software or Oracle database.

“Statement of Working Capital” means any of the Closing Statement of Working
Capital, or the Final Statement of Working Capital, as applicable.

“Straddle Period” means any Tax period of KTC or the Taiwan Owner that includes
but does not end on the Closing Date.

“Straddle Period Tax” means any Tax that relates to the portion of the Straddle
Period ending on the Closing Date and which is further described in the
Pre-Closing Taxes definition.

“Straddle Period Tax Returns” means any Tax Returns in connection with the
Straddle Period.

“Subsidiary” of any Person means any other Person of which (or in which) an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or other governing body (or, if there are no such voting interests,
fifty percent (50%) or more of the equity interests of which) is at the time
directly or indirectly owned or Controlled by such Person, by such Person and
one or more of its other Subsidiary or by one or more of such Person’s other
Subsidiary.

“Taiwan Purchase Price” means Twenty Five Million Two Hundred Thousand Dollars
($25,200,000).

“Target Net Working Capital” means an amount equal to Fourteen Million Three
Hundred Thousand Dollars ($14,300,000.00).

“Tax” means (i) all federal, provincial, territorial, state, municipal, local,
foreign or other taxes, imposts, rates, levies, assessments and other charges
(and all interest and penalties thereon and additions thereto imposed by any
Governmental Authority), including without limitation all income, excise,
franchise, gains, capital, real property, goods and services, transfer, value
added, gross receipts, windfall profits, severance, ad valorem, personal
property, production, sales, use, license, stamp, documentary stamp, mortgage
recording, employment, payroll, social security, unemployment, disability,
estimated or withholding taxes, and all customs and import duties, in each case
whether disputed or not; (ii) any Liability for the payment of any amounts of
the type described in clause (i) as a result of being or having been a member of
an affiliated, consolidated, combined or unitary group; and (iii) any Liability
for the payment of any amounts as a result of being party to any tax sharing
agreement or arrangement (excluding agreements entered into in the ordinary
course of business the principal purpose of which is to address matters other
than Tax matters) or as a result of any express or implied obligation to
indemnify any other person with respect to the payment of any amounts of the
type described in clause (i) or (ii).



--------------------------------------------------------------------------------

“Tax Return” means any return, statement, report, form, information return or
claim for refund relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

“Taxing Authority” means any Governmental Authority responsible for the
administration or imposition of any Tax.

“Transaction Documents” means all of the agreements, documents, instruments and
certificates contemplated by this Agreement or to be executed by a party to this
Agreement in connection with the consummation of the transactions contemplated
by this Agreement.

“Transition Services Agreement” means the Transition Services Agreement in the
form attached hereto as Exhibit 10, with such changes as are reasonably agreed
by the Buyer and Seller prior to the Closing.

“US Business” means that part of the Business exclusive of KTC.

1.2 Other Definitions. In addition to the foregoing defined terms, each of the
following terms is defined in the Section set forth opposite such term:

 

Term

  

Section

AAA

   10.11(c)

Accountants

   2.7(b)

Agreed Amount

   8.4(d)

A/R Schedule

   2.10(a)(xiii)

Arbitrator

   10.11(c)

Assets

   2.2

Asset Buyer

   Preamble

Assignment and Assumption Agreement

   2.10(a)(viii)

Assumed Liabilities

   2.4

AWSC

   2.3(p)

Bank Account

   3.28(a)

Bill of Sale

   2.10(a)(viii)

Business Assets

   3.10

Business Intellectual Property

   3.15

Business Product(s)

   3.16(a)

Buyer

   Preamble

Buyer Indemnified Parties

   8.2

Buyer’s 401(K) Plan

   6.8(c)

Buyer’s Parent

   Preamble

Charter

   3.1

Closing Statement of Working Capital

   2.6(g)

Closing

   2.9

Closing Date

   2.9

COBRA

   3.19(e)



--------------------------------------------------------------------------------

Confidential Information

   6.9(a)

Confidentiality Agreement

   6.13(a)

Contested Amount

   8.4(e)

Disclosure Schedules

   Article III

Draft Final Statement of Working Capital

   2.7(a)

Effective Date

   Preamble

Environmental Laws

   3.25

Environmental Liabilities

   3.25

Escrow Funds

   2.6(a)

Excluded Assets

   2.3

FCPA

   3.27

Final Statement of Working Capital

   2.7(b)

Hazardous Materials

   3.25

Indemnified Party

   8.4(a)

Indemnifying Party

   8.4(a)

Insurance Policies

   3.17

Interested Person

   3.24

KTC

   Recitals

KTC Shares

   Recitals US

Leased Real Property

   3.11(a)

Losses

   8.2

Notice of Claim

   8.4(a)

Outside Closing Date

   7.3(c)

Owned Real Property

   3.11(b)

Potential Contributor

   8.7

Potential Transferred Employees

   6.8(a)(i)

Purchased Contracts

   2.2(d)

Required Consent(s)

   3.5

Replacement Plans

   6.8(c)

Response Notice

   8.4(d)

Securities Act

   5.6

Seller

   Preamble

Specifically Excluded Liabilities

   2.5

Surviving Representations and Warranties

   8.1

Taiwan Buyer

   Recitals

Taiwan Closing Payment

   2.6(a)

Tax Matter

   9.6

Territory

   6.9(b)

Third Party Claim

   8.4(b)

Threshold

   8.5(a)

Transferred Employees

   6.8(a)(i)

Unpaid Shortfall

   2.6(g)

US Business Closing Payment

   2.6(b)

US Business Purchase Price

   Exhibit 9

WIN

   2.3(p)



--------------------------------------------------------------------------------

1.3 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP.

1.4 Currency. All currency amounts are expressed herein as United States
Dollars.

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale of Taiwan Owner. On the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall irrevocably sell,
transfer and assign to the Taiwan Buyer, and the Taiwan Buyer shall purchase
from the Seller, all outstanding equity interests in the Taiwan Owner free and
clear of all Liens. In consideration therefor, and subject to the terms and
conditions of this Agreement, the Taiwan Buyer shall pay to the Seller the
Taiwan Purchase Price.

2.2 Purchase and Sale of US Business. On the terms and subject to the conditions
of this Agreement, at the Closing, the Seller shall irrevocably sell, transfer
and assign to the Buyer, and the Buyer shall purchase from the Seller all right,
title and interest in and to, except for the Excluded Assets, all of the assets,
properties and rights of every kind, nature, character and description, whether
real, personal or mixed, whether tangible or intangible, and wherever situated
or utilized in the US Business, in existence on the date hereof and any
additions thereto on or before the Closing Date (such assets, properties and
rights, being referred to as the “Assets”), free and clear of all Liens other
than Permitted Liens and the Buyer shall purchase, acquire, accept and pay for
the US Business and assume the Assumed Liabilities. The Assets shall include,
without limitation, all right, title and interest in and to the following
assets, properties and rights exclusively relating to the US Business:

(a) inventory, including consignment inventory and consumables, finished goods,
supplies, raw materials, work in progress, spare, replacement and component
parts, and other inventory property located at, stored on behalf of or in
transit to the Seller for use exclusively in the US Business;

(b) deposits, advances, pre-paid expenses and credits exclusively related to the
US Business;

(c) fixed assets, vehicles, equipment, machinery, tools, furnishings, computer
hardware and fixtures used exclusively in the US Business;

(d) all contracts and agreements to which the Seller is a party or by which the
Seller is bound that relate exclusively to the US Business (the “Purchased
Contracts”) including the Purchased Contracts as set forth on Exhibit 2.1(d);

(e) the Leased Real Property and all licenses, permits, approvals, easements and
other rights relating thereto;

(f) the goodwill, patents, patent applications, copyrights, copyright
applications, methods, know-how, Software, technical documentation, processes,
procedures, inventions, trade secrets, trademarks, trade names, service marks,
service



--------------------------------------------------------------------------------

names, registered user names, technology, research records, data, designs,
plans, drawings, manufacturing know-how and formulas, whether patentable or
unpatentable, and other intellectual or proprietary rights or property used
exclusively in the Business (and all rights thereto and applications therefor),
including all Business Intellectual Property;

(g) the Accounts Receivable and any security therefor relating exclusively to
the US Business;

(h) causes of action, lawsuits, judgments, claims and demands of any nature,
whether arising by way of counterclaim or otherwise related to or arising in
connection with the US Business;

(i) all express or implied guarantees, warranties, representations, covenants,
indemnities and similar rights related exclusively to the US Business;

(j) Licenses (excluding those held by KTC), including those set forth on
Schedule 3.18(b);

(k) information, files, correspondence, records, data, plans, reports, Contracts
and recorded knowledge related to or used in connection with the Business,
including customer, supplier, price and mailing lists, and all accounting or
other books and records of the Seller or KTC used exclusively in connection with
the Business in whatever media retained or stored, including computer programs
and disks; and

(l) the Bank Account.

2.3 Excluded Assets. Notwithstanding anything to the contrary set forth herein,
the Assets shall not include the following assets, properties and rights of the
Seller or KTC related to the Business (collectively, the “Excluded Assets”):

(a) ownership and other rights with respect to the Employee Plans and any
associated funding media, assets, reserves, credits and service agreements, and
all books, records, files, documents, and papers created, filed, or maintained
in connection with the Employee Benefit Plans;

(b) the Contracts for which consent is required to assign but for which such
consent has not been obtained as of the Closing, it being understood such
contracts shall be governed by Section 6.10 below;

(c) the rights that accrue to the Sellers hereunder;

(d) Seller’s Tax records, and any rights to refunds of Taxes paid by the Sellers
with respect to periods prior to Closing, whether paid directly by a Seller or
indirectly by a third party on behalf of a Seller, regardless of whether such
rights have arisen or hereafter arise;

(e) subject to Section 8.8, insurance policies (and any cash or surrender value
thereon) and any rights, claims or causes of action thereunder;



--------------------------------------------------------------------------------

(f) cash, cash equivalents and marketable securities, except to the extent
included on the Closing Statement of Working Capital or the Final Statement of
Working Capital, and all rights to any bank accounts;

(g) the Seller’s corporate books and records of internal corporate proceedings,
records, tax records, work papers and books and records that Seller is required
by law to retain;

(h) the rights in any names and marks and any variation or derivation thereof
other than those specifically included in the Assets;

(i) all of the Seller’s bank accounts other than the Bank Account;

(j) all accounting records (including records relating to Taxes) and internal
reports relating to the business activities of the Seller that are not
transferred Assets;

(k) all rights, claims and causes of action relating to any Excluded Asset or
any Excluded Liability;

(l) all stock and equity of any companies owned by the Seller other than the
equity of KTC Wireless, LLC;

(m) all rights of Seller under this Agreement and the Transaction Documents;

(n) any assets related to the Company’s display business or other businesses
other than the Business;

(o) the financial and other information in the Seller’s Oracle software and
Oracle database that does not relate to the Business;

(p) interests owned by the Seller in Advanced Wireless Semiconductor Company
(“AWSC”) and WIN Semiconductor Corp. (“WIN”); and

(q) the “Kopin” name or any trademark, trade name, service mark, service name or
registered user name containing the work or mark “Kopin.”

2.4 Assumption of Assumed Liabilities.

(a) Effective as of the Closing, the Buyer shall assume the following
liabilities and obligations of the Seller relating to the US Business
(collectively, the “Assumed Liabilities”):

(i) the obligations of the Seller under each Purchased Contract to which Seller
is party, to the extent such obligations are not required to be performed on or
prior to the Closing Date, are disclosed on the face of such Purchased Contract,
and accrue and relate to the operations of the US Business subsequent to the
Closing Date;



--------------------------------------------------------------------------------

(ii) those liabilities of the Seller of the types listed on Exhibit A, to the
extent and in the amount each such type is reflected on the Final Statement of
Working Capital and applied for the purpose of determining the Final Adjustment;
and

(iii) (a) all liabilities of the Business reflected or reserved against in the
Financial Statements, Interim Financial Statements or Statement of Working
Capital or the notes thereto and (b) all liabilities of the Business not
required by GAAP to be reflected or reserved against in the Financial Statement
or Statement of Working Capital or the notes thereto, except as otherwise set
forth in this Agreement; provided, however, Buyer shall only assume the
Indebtedness expressly set forth on Schedule 3.

(iv) all liabilities accruing, arising out of or relating to the conduct or
operation of the Business incurred subsequent to the date of the Financial
Statements in the ordinary course of business consistent with past practice,
except as otherwise specifically set forth in this Agreement;

(v) all liabilities accruing, arising out of or relating to the conduct or
operation of the Business or the ownership or use of the Assets from and after
the Closing Date;

(vi) any Taxes to be paid by the Buyer under this Agreement;

(vii) all liabilities of the Seller under the Purchased Contracts and the
Licenses to be performed after, or in respect of periods following, the Closing
Date; and

(viii) all product liability or related negligence claims (but excluding
liabilities associated with warranty claims, repairs, exchanges or returns in
the ordinary course of business, which will be handled as set forth in
Section 6.15) in respect of products manufactured, marketed, distributed or sold
by the Business before the Closing Date.

2.5 Specifically Excluded Liabilities. Specifically, and without in any way
limiting the generality of Section 2.4, the Assumed Liabilities shall not
include, and in no event shall the Buyer assume, agree to pay, discharge or
satisfy any liability or obligation hereunder or otherwise have any
responsibility for any Liability or obligation of the Seller or the US Business
(together with all other liabilities that are not Assumed Liabilities, the
“Specifically Excluded Liabilities”):

(a) relating to any liability or obligation (including accounts payable) owed to
the Seller or any Affiliate of the Seller (unless it is included in the
Financial Statements or on the Statement of Working Capital) except as otherwise
set forth in this Agreement;

(b) for Taxes of Seller, including any payable or accrued obligation for the
preparation or tax advice, with respect to any period;

(c) for any Indebtedness of Seller or its Affiliates except as listed on
Schedule 3 and except as otherwise set forth in this Agreement;

(d) pertaining to any Excluded Asset;



--------------------------------------------------------------------------------

(e) under or relating to Seller’s employment or termination of any of its
current or former employees or under any Seller Benefit Plan including any
obligation or liability to make any payment or payments to any Person, including
any Governmental Entity, as a result of the transactions contemplated hereby,
whether or not such liability or obligation arises prior to, on or following the
Closing Date;

(f) arising or incurred in connection with facts, events or circumstances
occurring prior to Closing that result in claims by current or former employees
of the Business, whether asserted before or after Closing, provided that to the
extent the facts, events or circumstances giving rise to such claims continue
after the Closing the parties will equitably bear associated losses based on the
relative period of time such facts, events or circumstances existed before and
after Closing; or

(g) arising or incurred in connection with the negotiation, preparation and
execution hereof and the transactions contemplated hereby and any fees and
expenses of counsel, accountants, brokers, financial advisors or other experts
of the Sellers (inclusive of management or contract personnel).

Such Specifically Excluded Liabilities shall include all claims, actions,
litigation and proceedings relating to any or all of the foregoing and all costs
and expenses in connection therewith.

2.6 Payment of the Purchase Price. The Buyer and the Buyer’s Parent shall be
jointly and severally liable to the Seller for the payment to the Seller of the
Purchase Price (including the Deferred Payment). The Purchase Price shall be
paid as follows:

(a) On the Closing Date, the Taiwan Buyer shall pay to the Seller an amount
equal to the Taiwan Purchase Price (the “Taiwan Closing Payment”).

(b) On the Closing Date, the Asset Buyer shall pay to the Seller an amount equal
to US Business Purchase Price minus the Indebtedness of the Seller related to
the US Business and the Indebtedness of KTC, minus the Deferred Payment, minus
the Escrow Amount (the “US Business Closing Payment”).

(c) On the Closing Date, the Buyer and the Buyer’s Parent shall pay over funds
necessary to cause the Indebtedness of KTC and of Seller related to the Business
to be satisfied in full as provided in pay-off letters in respect of such
Indebtedness provided to Buyer prior to Closing, if any.

(d) On the Closing Date, the Buyer and the Buyer’s Parent shall pay to the
Escrow Agent an amount equal to the Escrow Amount, to be held pursuant to the
terms and conditions of the Escrow Agreement (the “Escrow Funds”).

(e) On the date that is the third anniversary of the Closing Date, the Buyer and
the Buyer’s Parent shall pay to the Seller an amount equal to the Deferred
Payment. Any delay in making any or all of the Deferred Payment on such third
anniversary date shall result in interest accruing on such delinquent amount at
the rate of ten percent (10.0%) per annum, compounding monthly until paid.



--------------------------------------------------------------------------------

(f) Any payments of cash pursuant to this Section 2.6 shall be made by means of
wire transfer of immediately available funds to accounts designated by the
applicable party prior to the applicable payment date.

(g) No later than the date of execution of this Agreement, the Seller shall
deliver to the Buyer a good faith estimate reasonably acceptable to the Buyer,
of a consolidated statement of working capital of KTC and of the Seller with
respect to the US Business as of the Closing Date (the “Closing Statement of
Working Capital”), prepared consistent with the applicable Reference Calculation
and in accordance with GAAP applied consistently with the Financial Statements
furnished pursuant to Section 3.7. The “Closing Adjustment” shall be an amount
equal to the difference between the Target Net Working Capital and the Closing
NWC, determined consistent with the Reference Calculation. If the Target Net
Working Capital is higher than the Closing NWC, then funds in the amount of the
Closing Adjustment shall be paid to Buyer by the Escrow Agent from funds in the
Escrow on the date that is two (2) Business Days following the Closing, and if
the Closing Adjustment is greater than the Escrow Amount remaining after the
payment contemplated in Section 2.6(h) below, then Seller shall pay such
shortfall (the “Unpaid Shortfall”), but not until the final amount of such
shortfall (if any) is confirmed following the post-closing review process set
forth in Section 2.7 below. If the Closing NWC is greater than the Target Net
Working Capital, then no payment associated with the Closing Adjustment shall be
made at or around the time of Closing; rather, any such adjustment shall be paid
over at the time of the closing of the Escrow following the post-Closing process
set forth in Section 2.7 below.

(h) In addition, on the date that is two (2) Business Days following the
Closing, funds in the amount of Two Million Dollars ($2,000,000) shall be paid
to the Buyer by the Escrow Agent from the Escrow.

2.7 Adjustments to the Adjusted Purchase Price.

(a) During the ninety (90) calendar day period following the Closing Date, the
Buyer shall have the right to review and audit the Closing Statement of Working
Capital to confirm the accuracy thereof. If, after such review, the Buyer
objects to the Closing Statement of Working Capital, the Buyer shall inform the
Seller of that fact prior to the expiration of the foregoing ninety (90) day
period, including a statement indicating the basis for its objections, and the
Buyer and the Seller shall meet and confer in an effort to resolve such
disagreement in good faith. With respect to Accounts Receivable, any item listed
on the A/R Schedule that has not been paid as of the 90th day following the
Closing shall not be credited as an Account Receivable on the Final Statement of
Working Capital (it being understood that if subsequent to that time Buyer
receives payment on such receivable it shall promptly remit those funds to
Seller). In addition, the Seller shall retain all rights to obtain collection
for any Accounts Receivable not collected by the ninetieth (90th) day following
the Closing Date. The reserve for product warranty claims shall equal One
Hundred Fifty Thousand Dollars ($150,000). A failure of Buyer to timely object
shall constitute Buyer’s acceptance of the Statement of Working Capital. Any
agreed upon Statement of Working Capital shall be deemed a “Final Statement of
Working Capital”.



--------------------------------------------------------------------------------

(b) In the event the Buyer and the Seller are unable to resolve a disagreement
with respect to a Statement of Working Capital within ten (10) Business Days
following the date of the Buyer’s objection (or such longer period as the Buyer
and the Seller may agree), resolution of such dispute shall be determined by a
“Big 4” accounting firm not regularly utilized by either Buyer or Seller, or
another independent firm of certified public accountants mutually agreeable to
the Buyer and the Seller (the “Accountants”). If issues in dispute are submitted
to the Accountants for resolution, (i) each party shall furnish to the
Accountants such work papers and other documents and information relating to the
disputed issues as the Accountants may request and are available to that party,
and shall be afforded the opportunity to present to the Accountants any material
relating to the determination and to discuss the determination with the
Accountants; (ii) the determination by the Accountants of the net assets and
liabilities of KTC, or the Seller with respect to the US Business, as the case
may be, as set forth in a notice delivered to both parties by the Accountants
(also a “Final Statement of Working Capital”), will be binding and conclusive on
the parties; and (iii) the fees and expenses of the Accountants for such
determination shall be paid by the parties in inverse proportion to the outcome
of the parties’ position with respect to the dispute over the Final Adjustment
and shall be determined by the Accountants. The “losing party,” if any, as
determined by the Accountants shall also pay the reasonable external legal and
accounting fees of the “winning party,” if any, as determined by the Accountants
in connection with the dispute.

(c) With respect to the Final Statement of Working Capital:

(i) If the Closing NWC exceeded the Target Net Working Capital (such that no
Closing Adjustment has been paid), then:

a) If the Final NWC is greater than the Target Net Working Capital, Buyer shall
pay such difference to Seller; and

b) If the Final NWC is less than the Target Net Working Capital, funds in the
amount of such difference shall be paid to Buyer by the Escrow Agent from funds
on deposit in the Escrow, and if the Escrow has insufficient funds to make such
payment then Seller shall pay the shortfall to Buyer.

(ii) If the Closing NWC was less than the Target Net Working Capital (such that
a Closing Adjustment was paid two Business Days following the Closing as
contemplated in Section 2.6(g)), then:

a) If the Final NWC is greater than the Closing NWC and (i) such difference is
greater than the amount of the Unpaid Shortfall, Buyer shall pay to Seller the
difference between the Final NWC and the Closing NWC LESS the Unpaid Shortfall,
and (ii) if such difference is less than the amount of the Unpaid Shortfall,
then Seller shall pay to Buyer an amount equal to the Unpaid Shortfall LESS the
difference between the Final NWC and the Closing NWC;

b) If the Final NWC is less than the Closing NWC, funds in the amount of such
difference shall be paid to Buyer by the Escrow Agent from funds on deposit in
the Escrow, and if the Escrow has insufficient funds to make such payment then
Seller shall pay the shortfall to Buyer.



--------------------------------------------------------------------------------

In no event shall there be any double-counting of any items or adjustments
associated with the foregoing process. All payments hereunder shall be due
within five (5) days after the final determination of the Final Statement of
Working Capital and if not so paid shall accrue interest at the rate of ten
percent (10%) per annum, compounded monthly. After the payment of any such
adjustment, all Escrow Funds remaining in Escrow shall be paid to Seller
pursuant to the terms of the Escrow Agreement.

2.8 Transaction Obligations. Subject to Section 2.12, all costs and expenses
incurred by the Seller Group in connection with the transactions contemplated
herein (including the Seller Transaction Fees) shall be the liability of the
Seller. Subject to Section 2.12, all costs and expenses incurred by the Buyer
and/or the Buyer’s Parent in connection with the transactions contemplated
herein shall be the liability of Buyer.

2.9 The Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place no later than January 18, 2013 (the “Closing Date”)
at the offices of Bingham McCutchen LLP, One Federal Street, Boston, MA
02110-1726, unless another place is agreed to in writing by the Buyer and
Seller. The Closing shall take place by delivery via facsimile transmission
(with originals sent via overnight courier service) of the documents to be
delivered at the Closing and wire transfer of the payments to be made in
accordance with this Agreement, or in such other manner as the parties hereto
may mutually agree in writing. All proceedings to be taken and all documents to
be executed and delivered by all parties at the Closing shall be deemed to have
been taken and executed simultaneously, and no proceedings shall be deemed taken
nor any documents executed or delivered until all have been taken, executed and
delivered.

2.10 Additional Deliveries at Closing.

(a) Deliveries of the Seller Group. In addition to the taking of such other
actions as may be provided for in this Agreement, at the Closing the Seller
Group shall deliver or caused to be delivered to the Buyer:

(i) Certificates, if any, representing all outstanding equity interests in
Taiwan Owner, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank, in proper form for transfer, and the certificates, if any,
representing the KTC Shares held in the name of Taiwan Owner; provided, however,
that if the KTC Shares are in scripless form, a copy of KTC share registrar
confirming the KTC Shares are owned by Taiwan Owner, as well as associated
minute books and records of KTC and Taiwan Owner.

(ii) Except for the Permitted Liens, evidence of the payment of all Indebtedness
and the release, discharge or termination of all Liens on assets of KTC or of
Seller with respect to the US Business, including without limitation evidence of
the termination and removal of all UCC-1 financing statements, or equivalent
under the laws of Taiwan, and the discharge of all monetary Liens.



--------------------------------------------------------------------------------

(iii) Executed originals or facsimile copies of any Required Consents, if any.

(iv) All invoices and such other supporting documentation as is reasonably
necessary for the parties to determine and verify the Seller Transaction Fees to
the extent unpaid and owing by KTC or Taiwan Owner as of the Closing.

(v) Resignations and releases from those directors and officers of the Taiwan
Owner requested by Buyer, including a release by any such director or officer of
Taiwan Owner from all claims in connection with their role as an officer,
employee and/or director.

(vi) The Escrow Agreement duly executed by Seller.

(vii) Bills of sale, instruments of assignment, certificates of title and other
conveyance documents, as applicable, dated as of the Closing Date, transferring
to the Buyer all of such Seller’s right, title and interest in and to the
Assets, together with possession of the Assets, including the Bill of Sale
substantially in the form of Exhibit 4 (the “Bill of Sale”), all duly executed
by Seller.

(viii) Documents evidencing the assignment of the Purchased Contracts, including
the Assignment and Assumption Agreement substantially in the form of Exhibit 5
(the “Assignment and Assumption Agreement”), all duly executed by Seller.

(ix) An Estoppel and Consent Certificate substantially in the form attached as
Exhibit 6 executed by the landlord of the Leased Real Property.

(x) The IP Assignment and Assumption Agreement substantially in the form
attached hereto as Exhibit 11 (the “IP Assignment”) duly executed by the Buyer.

(xi) Documents necessary to cause an assignment of the Bank Account to Buyer,
including documents or bank forms, all fully executed, confirming the withdrawal
of authority of persons identified on Schedule 3.28(a) to access or to direct
the use of funds in the Bank Account.

(xii) Such other certificates, instruments and agreements that the Buyer may
reasonably request in connection with the consummation of the transactions
contemplated hereby.

(xiii) A schedule of all Accounts Receivable of the Business (the “A/R
Schedule”).

(xiv) The Transition Services Agreement duly executed by Seller.

(xv) The Deed of Priority duly executed by the Seller.

(b) Deliveries of the Buyers. In addition to the taking of such other actions as
may be provided for in this Agreement, at the Closing the Buyers shall:



--------------------------------------------------------------------------------

(i) Make the Taiwan Closing Payment and US Business Closing Payment to the
Seller and deliver the Escrow Amount to the Escrow Agent.

(ii) The Buyers shall execute and deliver the Security Agreement.

(iii) The Escrow Agreement duly executed by Buyers.

(iv) The Assignment and Assumption Agreement, duly executed by Asset Buyer.

(v) The IP Assignment duly executed by the Asset Buyer.

(vi) The Transition Services Agreement duly executed by Buyers.

(vii) The Deed of Priority duly executed by the Buyer.

(viii) The Buyers shall deliver to the Seller such other certificates,
instruments and agreements that the Seller may reasonably request in connection
with the consummation of the transactions contemplated hereby.

2.11 Allocation of Purchase Price.

(a) Taiwan – US Allocation. The parties agree that the allocation of the
Business Enterprise Value between the US Business and KTC, and associated Taiwan
Purchase Price and US Business Purchase Price shall be as set forth on Exhibit
9.

(b) US Business Allocation Amount Assets. The US Business Purchase Price
adjusted as required for federal income tax purposes, shall be allocated among
the various asset classes for purposes of IRS Form 8594 as agreed by the Buyer
and Seller. Buyer and Seller agree to cooperate in good faith to agree upon a
reasonable allocation within thirty (30) days following the Closing and
thereafter as may be required to take into account post-Closing adjustments in
the US Business Purchase Price, and each shall file their Tax Returns (including
IRS Form 8594) on the basis of such allocation and no Party shall thereafter
take a Tax Return position inconsistent with such allocation unless such
inconsistent position shall arise out of or through a determination under Code
Section 1313(a)(1) or corresponding provision of state, local, or non-U.S. Laws.

2.12 Transfer Taxes; Filing Fees. Buyers, on the one hand, and Seller, on the
other hand, agree to bear the cost of any transfer, sales, use or other excise
taxes arising from the purchase and Sale of the Assets, and any governmental
filing or reporting fees related to any approvals necessary to complete the
transaction contemplated herein, at the rate of 50% by Seller and 50% by Buyers.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

THE SELLER WITH RESPECT TO THE BUSINESS

Except as expressly set forth on the Disclosure Schedules attached hereto (the
“Disclosure Schedules”), the Seller hereby represents and warrants to the Buyers
as follows. The Disclosure Schedules shall be arranged in numbered sections
corresponding to the sections contained in this Article III and incorporated
into this Agreement.

3.1 Existence; Power and Authority. KTC is a corporation validly existing under
the laws of the Republic of China and Taiwan Owner is a limited liability
company validly existing under the laws of the State of Delaware. Each of KTC
and Taiwan Owner are in good standing in each jurisdiction where the character
of the property owned or leased by it or the nature of its activities makes such
qualification necessary, except, in each case, for any such failures that would
not, individually or in the aggregate, reasonably be expected to result in a
material loss. Set forth on Schedule 3.1 is a complete list of all of the
addresses at which the Seller Group maintains offices, property or assets
related to the Business. The Seller has heretofore delivered to the Buyer true
and complete copies of the certificate of incorporation, bylaws and other
organizational documents (collectively, (the “Charter”)) of each of KTC and
Taiwan Owner.

3.2 [Reserved].

3.3 Subsidiary. Other than Taiwan Owner and KTC, Seller does not own and has not
otherwise owned, directly or indirectly or through nominees, any capital stock
of or any other equity interest in, or controlled, directly or indirectly, any
other Person or Subsidiary, and the Seller is not and has not otherwise been,
directly or indirectly, a party to, member of or participant in any partnership,
joint venture or similar business entity, in each case that has owned or owns
any of the Assets or otherwise held or holds any interest in the Business. The
entirety of the US Business is held directly by Seller and the balance of the
Business directly by KTC.

3.4 Capitalization.

(a) The capitalization of Taiwan Owner and KTC (including the identity of the
owner of all such interests) is set forth on Schedule 3.4(a). Except as set
forth on Schedule 3.4(a) and except for rights granted to Buyers under this
Agreement, there are no outstanding (i) equity securities of Taiwan Owner or
KTC, (ii) any other outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
contracts or commitments that could require any of the Seller Group or any other
Person (contingently or otherwise) to issue, sell or otherwise cause to become
outstanding any shares of capital stock or other equity interest in Taiwan Owner
or KTC, or (iii) any securities convertible into or exchangeable for any such
shares or equity interests. There are no outstanding contractual obligations
(contingent or otherwise) of Taiwan Owner or KTC to repurchase, redeem or
otherwise acquire any equity securities. All of the outstanding equity interests
of Taiwan Owner have been duly authorized and validly issued and are fully paid
and nonassessable. Neither Taiwan Owner, KTC nor the Seller have violated any
applicable federal, provincial or state securities laws in connection with the
offer, sale or issuance of the outstanding equity interests of Taiwan Owner or
KTC prior to the date hereof. The Seller is the only shareholder of Taiwan
Owner. The KTC Shares represent all of the equity interests held directly or
indirectly by Seller in KTC.



--------------------------------------------------------------------------------

(b) The designations, powers, preferences, rights, qualifications, limitations
and restrictions in respect of each of the Taiwan Owner’s and KTC’s capital
stock are as set forth in their respective Charters, copies of which has been
previously delivered to the Buyer. There are no declared or accrued unpaid
dividends with respect to any shares of Taiwan Owner’s and KTC’s capital stock.
There are not outstanding any adjustments made or required to be made to the
conversion rates applicable to Taiwan Owner’s and KTC’s capital stock as set
forth in the Charter.

(c) Neither Taiwan Owner nor KTC currently maintains any stock option plan or
any other plan or agreement providing for equity compensation to any Person.

(d) Except for rights granted to Buyer under this Agreement, there are no
options, warrants, calls, rights, convertible securities, commitments or
agreements of any character, written or oral, to which the Taiwan Owner, KTC or
the Seller is a party, or by which any such Person is bound, obligating any of
the Seller Group to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any capital stock of Taiwan
Owner or KTC, or obligating the Seller, Taiwan Owner or KTC to grant or enter
into any such option, warrant, call, right, commitment or agreement. There are
no outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar rights with respect to Taiwan Owner or KTC.

(e) There are no (i) voting trusts, proxies, stockholders’ agreements or other
agreements or understandings with respect to the voting stock of Taiwan Owner or
KTC to which the Taiwan Owner or KTC or the Seller is a party, by which any such
Person is bound, or of which any such Person has knowledge, or (ii) agreements
or understandings to which the Taiwan Owner or KTC or the Seller is a party, by
which any such Person is bound, or of which any such Person has knowledge
relating to the registration, sale or transfer (including agreements relating to
rights of first refusal, “co-sale” rights or “drag-along” rights) of any Taiwan
Owner or KTC capital stock or equity interests, or any other investor rights,
including, without limitation, rights of participation (i.e., pre-emptive
rights), co-sale, voting, first refusal, board observation, visitation or
information or operational covenants.

3.5 Consents. No consent, approval, waiver or other action by any Person under
any Contract, indenture or other document to which any of the Seller Group is a
party or is bound is required or necessary for the execution, delivery and
performance by the Seller of this Agreement and each Transaction Document to
which any of the Seller Group is a party, or for the consummation of the
transactions contemplated hereby or thereby, except for such consents, approvals
and waivers as will have been obtained prior to the Closing and are set forth on
Schedule 3.5(i) (it being understood Seller shall not be required to list any
Contract for which the annual payments or other obligations by any of the Seller
Group is less than $10,000 per annum). The consents listed on Schedule 3.5(ii)
shall each be deemed a “Required Consent” and collectively, the “Required
Consents”. Subject to Section 6.10, as of the Closing, all of the Required
Consents shall have been duly and validly obtained, shall be in full force and
effect, not been withdrawn, and be enforceable in accordance with their terms.
For the avoidance of doubt, this Section 3.5 is not intended to apply to
Licenses.



--------------------------------------------------------------------------------

3.6 Non-Contravention. Neither the execution and the delivery of this Agreement
and the Transaction Documents to which any of the Seller Group is a party, nor
the consummation of the transactions contemplated hereby and thereby, will
(i) violate any Law to which any of the Seller Group is subject; (ii) contravene
any provision of any of the organizational documents of any of the Seller Group;
(iii) with or without the giving of notice or the lapse of time or both,
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice or consent under any Contract to which any of
the Seller Group is a party or by which it is bound or to which the Business’
assets are subject, other than with respect to the Required Consents; or
(iv) result in the creation or imposition of any Lien on the Business or any of
the Seller Group’s Assets except for any such conflicts, violations, breaches or
defaults or other occurrences that would not result in a material loss.

3.7 Financial Statements.

(a) Schedule 3.7 contains the Financial Statements. The Financial Statements
have been prepared from the books and records of the Seller Group, but with
respect to the US Business, modified to reflect that portion of the Seller’s
assets and activities that comprise the US Business, and are otherwise in
accordance with, the books and records of the Seller, which books and records
have been maintained on a basis consistent with the past practice of the Seller.
The balance sheets or other asset and liability listings included in the
Financial Statements (including the related notes and schedules) fairly present,
in all material respects, the financial position of the Business as of the date
of such balance sheets or other asset and liability listings, and the statements
of income included in the Financial Statements (including the related notes and
schedules) fairly presents, in all material respects, the results of operations
of the Business for the periods set forth therein, except as may be indicated in
the notes thereof and except, in the case of Interim Financial Statements (which
are the materials described in (i)(b) of the defined term “Financial
Statements”), to normal and recurring year-end adjustments and the absence of
notes. While Seller does not represent and warrant that the Financial Statements
are GAAP financial statements, Seller does represent they have generally been
prepared on a basis not inconsistent with the policies, practice and procedures
of the Seller, which does prepare its financial statements in accordance with
GAAP. Since December 31, 2011, there has been no change in any accounting (or
tax accounting) policy, practice or procedure of the Seller Group. The Seller
Group maintains accurate books and records reflecting their respective assets
and liabilities and maintain proper and adequate internal accounting controls
which provide assurance that (i) transactions are executed in accordance with
management’s authorization, (ii) transactions are recorded accurately and
consistent with past practice, and (iii) accounts, notes and other receivables
and inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.

(b) To the knowledge of Seller, there have been no instances of fraud, whether
or not material, that occurred during any period covered by the Financial
Statements.



--------------------------------------------------------------------------------

(c) The Accounts Receivable of KTC and of Seller with respect to the Business,
except to the extent of the allowance for doubtful accounts set forth in the
Financial Statements or the Statement of Working Capital, are bona fide
receivables, arose out of arms’ length transactions in the normal and usual
practices of the Seller Group. To the Seller’s knowledge: (i) no facts or
circumstances exist which would cause any of such accounts receivable to have to
be written down or written off in excess of the allowance for doubtful accounts
set forth in the Financial Statements or Statement of Working Capital, and
(ii) none of the Seller Group has discounted or sold such accounts receivable or
any portion thereof.

(d) As of the Closing, Taiwan Owner shall have no Liabilities of any nature and
its sole asset shall be all the shares of KTC held by Seller as of the date
hereof.

(e) None of the Seller Group, are party to any lease or similar transaction or
obligation that under GAAP would properly be characterized as a capital lease,
which alone or in aggregate provide for an annual payment obligation by the
Seller Group in excess of Ten Thousand Dollars ($10,000).

3.8 No Undisclosed Liabilities. To the Knowledge of the Seller, except as set
forth on Schedule 3.8, there are no Liabilities of the Seller Group of any kind
whatsoever, other than Liabilities incurred in the ordinary course of business
consistent with past practices or reflected or reserved against in the Financial
Statements or the Final Statement of Working Capital.

3.9 Absence of Certain Changes. Except as set forth on Schedule 3.9, since
September 30, 2012, and up to and including the Closing Date, each of the Seller
Group have conducted the Business, in all material respects, in the ordinary
course consistent with past practices and in connection with the Business has
not:

(a) Suffered any material loss, or material interruption in use, of any asset or
property (whether or not covered by insurance), on account of fire, flood, riot,
strike or other hazard or Act of God;

(b) Sold or transferred any material portion of its assets or any material
portion of the interests in such portion, except in the ordinary course of
business;

(c) Made any material change in the nature of its business or operations;

(d) Incurred any material Liabilities other than in the ordinary course of
business;

(e) Amended or changed the Taiwan Owner’s or KTC’s Charter (or comparable
organizational documents);

(f) Created, incurred or assumed any Indebtedness or guaranteed any such
Indebtedness except trade accounts payable incurred in the ordinary course of
business consistent with past practices;

(g) Changed its accounting methods, principles or practices;



--------------------------------------------------------------------------------

(h) Declared, set aside or paid any dividend or other distribution with respect
to any shares of capital stock or other ownership interests or repurchased or
redeemed or committed to repurchase or redeem any shares of capital stock or
other ownership interests other than in the ordinary course of business
consistent with past practices;

(i) Released, compromised or canceled any debts owed to it or claims against
others;

(j) Delayed or postponed payment of accounts payable or other Liabilities
outside the ordinary course of business consistent with past practices or
obtained or attempted to obtain payment of any notes or accounts receivable owed
to it prior to the due date thereof;

(k) Entered into or modified any Contract with any of the directors, officers,
stockholders or affiliates of KTC;

(l) Changed the employment terms of, paid any bonus to, increased any salary or
wages for or entered into any Employment Agreement with, any Person, or
instituted any employee welfare, bonus, stock option, profit-sharing, retirement
or similar plan or arrangement with, any of its directors, officers or
employees, other than in the ordinary course of business consistent with past
practice, other than bonuses paid to employees of KTC;

(m) Merged into, consolidated with, or sold a substantial part of its assets to
any other Person, or permitted any other Person to be merged or consolidated
with it;

(n) Entered into, accelerated, terminated, modified or canceled any Contract of
the type required to be disclosed pursuant to Section 3.14 or received notice
that any other Person intends to accelerate, terminate, modify or cancel any
such Contract;

(o) Entered into any Contract to take any of the actions referred to in
clauses (b) through (n); or

(p) Suffered any adverse change with respect to its business or financial
condition which has had, or could reasonably be expected to have, a Material
Adverse Effect on the Seller Group or the Business.

3.10 Assets of the Business. Except as set forth on Schedule 3.10, the assets
conveyed directly or indirectly (by way of the equity in Taiwan Owner)
hereunder, whether real, personal or mixed and whether tangible or intangible,
and which are comprised of the Assets and the property and assets of KTC
(collectively, the “Business Assets”) constitute all of the assets used or
reasonably necessary for the operation of the Business as it has been operated
by the Seller Group during the twelve-month period prior to the Closing and the
Seller Group has the right to use the Business Assets in the manner in which
they are currently being used. The Seller Group has, and immediately following
Closing, the Buyer and its Affiliates will have, good, marketable and valid
title to, a valid leasehold in or a valid license or right to use, all of the
Business Assets, free and clear of all Liens (other than Permitted Liens). All
retention and other payments with respect to the equipment recently provided to
the Business by VEECO have been paid in full. Schedule 3.10 lists all equipment
or personal property of Seller with a value in excess of $1,000 that Seller will
remove from the Leased Real Property around the time of or after the Closing.



--------------------------------------------------------------------------------

3.11 Properties.

(a) The Seller does not own any real property used in the US Business. Seller
leases or subleases all real property used in its business as now conducted and
proposed to be conducted. Schedule 3.11(a) describes all real property leased or
subleased by the Seller with respect to the US Business (the “Leased Real
Property”), specifying the name of the lessor, the lease term and basic annual
rent.

(b) With respect to the real property described as set forth on Schedule
3.11(b), together with all structures, improvements and fixtures located thereon
and all rights and interests appurtenant thereto (the “Owned Real Property”),
KTC is the legal and registered owner. With respect to the Owned Real Property:
(A) KTC has not leased or otherwise granted to any Person the right to use or
occupy such Owned Real Property or any portion thereof; and (B) other than the
right of Buyer pursuant to this Agreement, there are no outstanding agreements,
options, rights of first offer or rights of first refusal to sell such Owned
Real Property or any portion thereof or interest therein.

(c) Neither the Taiwan Owner nor KTC, nor Seller with respect to the US Business
is a party to any agreement or option to purchase any real property or interest
therein.

(d) Schedule 3.11(d) describes all real property, personal property leased or
subleased by the Seller Group for which annual lease payments exceed $10,000,
including but not limited to the land on which the Owned Real Property locates,
machinery, equipment, furniture, vehicles, and other trade fixtures and fixed
assets, and any Liens thereon, specifying the name of the lessor or sublessor,
the lease term and basic annual rent. All leases of real property and personal
property are in good standing and are valid, binding and enforceable in
accordance with their respective terms, and there does not exist under any such
lease any material breach by the Seller or KTC or any event known to the Seller
that with notice or lapse of time or both, would constitute a material default.

3.12 Taxes. Except as set forth on Schedule 3.12:

(a) The Seller, KTC and the Taiwan Owner have each in accordance with all
applicable Laws filed all Tax Returns which are required to be filed by it, and
has paid, or made adequate provision in the Closing and Final Statement of
Working Capital for the payment of, all Taxes which have or may become due and
payable by it (whether or not shown on any Tax Return) related to the Business.
All such Tax Returns are correct and complete and accurately reflect the
liability for Taxes for the periods covered thereby. True and complete copies of
all such Tax Returns of KTC or the Taiwan Owner for each of the three (3) Tax
years ending prior to the date of this Agreement have been delivered to the
Buyer. No claim has ever been made to Seller, the Business, KTC or the Taiwan
Owner in writing by any Taxing Authority in a jurisdiction where the Business,
KTC or the Taiwan Owner does not file Tax Returns that the Business, KTC and the
Taiwan Owner is or may be subject to taxation by that jurisdiction. Neither the
Business nor KTC nor the Taiwan Owner has received a request to file a Tax
Return from a Taxing Authority in a jurisdiction where it does not file Tax
Returns.



--------------------------------------------------------------------------------

(b) Neither KTC nor the Taiwan Owner, has agreed to any extension or waiver of
the statute of limitations applicable to any of its Tax Returns which extension
or waiver has not expired.

(c) Neither KTC nor the Taiwan Owner is a party to any Tax allocation, sharing
or indemnification agreement, excluding agreements entered into in the ordinary
course of business the principal purpose of which is to address matters other
than Tax matters.

(d) There are no Liens for unpaid but past due Taxes on the assets of the
Business, KTC or the Taiwan Owner.

(e) Neither KTC nor the Taiwan Owner, nor the Seller with respect to state or
local Tax Returns related to the US Business, has received any notice of
assessment or proposed or threatened assessment in connection with any Tax or
any Tax Return, and there are no Tax claims or Tax actions or, to the Knowledge
of the Seller, Tax examinations of KTC or the Taiwan Owner currently pending,
asserted or, to the Knowledge of the Seller, threatened.

(f) The Business, KTC and the Taiwan Owner have each withheld and collected all
Taxes required to have been withheld and collected and has paid over to the
proper Taxing Authority all such Taxes in a timely manner.

(g) Schedule 3.12(g) lists (i) all types of Taxes paid, and all types of Tax
Returns filed by or on behalf of the Business, KTC and the Taiwan Owner, and
(ii) all of the jurisdictions that impose such Taxes and/or duty to file such
Tax Returns taking into account the activities of the Business, KTC and the
Taiwan Owner through the date hereof.

(h) Except as set forth on Schedule 3.12(h), neither the Business nor KTC nor
the Taiwan Owner has a permanent establishment or other taxable presence in any
country other than its country of residence, as determined pursuant to
applicable law and any applicable Tax treaty or convention between the Business
or KTC and the Taiwan Owner’s country of residence and such foreign country.

(i) Neither the Seller nor KTC is, nor has ever been during the applicable
period described in Section 897(c)(1)(A)(ii) of the Code, a United States real
property holding corporation within the meaning of Section 897(c)(1)(A)(ii) of
the Code.

(j) Except as set forth on Schedule 3.12(j), neither KTC nor the Taiwan Owner
(i) is, or has ever been, a member of an Affiliated Group (as defined in the
Code) filing a consolidated return (other than a group the common parent of
which was the Seller) or a combined, consolidated, unitary or other affiliated
group Tax Return for state, local or foreign Tax purposes or (ii) has any
liability for Taxes of any Person (other than the Seller, KTC or the Taiwan
Owner) under Section 1.1502-6 of the Treasury Regulations (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract (excluding contracts entered into in the ordinary course of business
the principal purpose of which is to address matters other than Tax matters), or
otherwise.



--------------------------------------------------------------------------------

(k) Neither KTC nor the Taiwan Owner has ever distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by
Sections 355 or 361 of the Code.

(l) The Taiwan Owner is and always has been since its formation, classified for
U.S. federal income tax purposes as a “disregarded entity” within the meaning of
Treasury Regulations Section 301.7701-3(b).

3.13 Litigation. Except as disclosed on Schedule 3.13, there is no suit, action,
claim, arbitration, proceeding or investigation pending or, to the Knowledge of
the Seller, threatened against any of the Seller Group with respect to the
ownership or operation of the Business before any Governmental Entity. No suit,
action, claim, proceeding or investigation pending or, to the Knowledge of the
Seller, threatened against the Seller Group with respect to the operation of the
Business before any Governmental Entity (including any of those set forth on
Schedule 3.13), if finally determined adversely, is reasonably likely,
individually or in the aggregate, to result in a material loss to the Business.
None of the Seller Group are subject to any judgment, decree, injunction, rule
or order of any court or arbitration panel related to the Business.

3.14 Material Contracts.

(a) Except for the Contracts disclosed on Schedule 3.14, as of the date of this
Agreement, none of KTC nor Taiwan Owner, nor Seller with respect to the US
Business is a party to or subject to any:

(i) Lease for real or personal property providing for annual payments by any of
the Seller Group of, or pursuant to which in the last year any of the Seller
Group paid, in the aggregate Fifty Thousand Dollars ($50,000) or more;

(ii) Contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments by any of the Seller
Group of, or pursuant to which in the last year any of the Seller Group paid, in
the aggregate Fifty Thousand Dollars ($50,000) or more;

(iii) Sales, distribution or other similar agreement providing for the sale by
any of the Seller Group of materials, supplies, goods, services, equipment or
other assets that provide for annual payments to any of the Seller Group of, or
pursuant to which in the last year any of the Seller Group received, in the
aggregate Fifty Thousand Dollars ($50,000) or more;

(iv) Partnership, joint venture or other similar Contract;

(v) Contract relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
any asset), except any Contract relating to indebtedness incurred in the
ordinary course of business in an amount not exceeding Fifty Thousand Dollars
($50,000);

(vi) Contract to which any of the Seller Group is a party granting the other
party to such Contract or a third party “most favored nation” pricing;



--------------------------------------------------------------------------------

(vii) Employment Agreement or consulting Contract that is not terminable “at
will”;

(viii) Material license, technology transfer, franchise or other Contract in
respect of any Business Intellectual Property;

(ix) Agency, dealer, sales representative or other similar Contract;

(x) Contract that limits the freedom of any of the Seller Group or any of its
affiliates to compete in any line of business or with any Person or in any area
to own, operate, sell, transfer, pledge or otherwise dispose of or encumber any
of its assets and that would so limit the freedom of the Buyer after the Closing
Date;

(xi) Contract under which a third party would be entitled to receive or expand a
license or any other right to any Intellectual Property of the Buyer or any of
the Buyer’s Affiliates (excluding, for this purpose, the Seller) as a result of
the consummation of the transactions contemplated by this Agreement;

(xii) Contract with or for the benefit of any Interested Person; or

(xiii) Other Contract not made in the ordinary course of business that is
material to the Business taken as a whole.

(b) Each Contract disclosed in any Schedule to this Agreement or required to be
disclosed pursuant to Section 3.14(a) is a valid and binding agreement of the
applicable member of the Seller Group, and is in full force and effect, and none
of the Seller Group is, and to the Seller’s knowledge, neither is any other
party thereto, in default in any material respect under the terms of any such
Contract, nor, to the Seller’s knowledge, has any event or circumstance occurred
that, with notice or lapse of time or both, would constitute an event of default
thereunder except to the extent that any consents set forth in Schedule 3.5(i)
of the Disclosure Schedules are not obtained. The Seller has provided Buyer with
(or access to) complete and correct copies of each of the Contracts listed or
referred to on Schedule 3.14.

(c) With respect to any Contract of Seller that relates in part to the Business
and that is not a Purchased Contract, Schedule 3.14(c) lists: (i) the
counterparty to such contract, (ii) the nature of services or product associated
with such Contract.

3.15 Intellectual Property. Schedule 3.15 sets forth a complete and correct list
and description of all the Intellectual Property owned by the Seller Group that
is used in the Business, together with a complete list of all licenses granted
to the Seller Group with respect to any of the Intellectual Property used in the
Business (the “Business Intellectual Property”). The Business Intellectual
Property constitutes all of the Intellectual Property used in the Business as
conducted by the Seller Group during the 12 month period prior to the Closing.
Except as set forth on Schedule 3.15, the members of the Seller Group, as
applicable, have either sole and full right, title and interest to the Business
Intellectual Property, free and clear of all Liens or a valid right to use the
Business Intellectual Property. At the Closing, Buyer or its Affiliates shall
own good and marketable title to free and clear of all Liens, or a valid right
to use (free of any royalties or license payments other than as set forth in
Contracts, true and complete copies of



--------------------------------------------------------------------------------

which that have been provided to Buyer), all of the Business Intellectual
Property. All employees or independent contractors of the Seller Group who have
developed any portion of the Business Intellectual Property have entered into
invention assignment or other appropriate instruments to vest ownership of such
work in the Seller or KTC. To the Knowledge of Seller Group, the Buyer may use,
sell, assign, transfer, license and encumber all of the Business Intellectual
Property after the Closing to the same extent as Seller Group had the right,
power and authority to use, sell, assign, transfer, license and encumber them
prior to the Closing, without Liens of third parties. To the Knowledge of the
Seller, neither the Seller or KTC is violating, infringing, diluting or
misappropriating and has not violated, infringed, diluted or misappropriated the
rights or property of any other Person in any Intellectual Property. Seller is
not in receipt of any notice of any violation of any such third party
Intellectual Property. To the Knowledge of the Seller, no Person is violating,
infringing, diluting or misappropriating any right, title or interest of the
Seller or KTC with respect to the Business Intellectual Property.

3.16 Business Products; Warranties; Defects; Liabilities.

(a) All of the categories of material products and services that are (or were)
owned, created, designed, developed, manufactured, marketed, distributed,
licensed or sold (whether in existence or in development) by or on behalf of the
Seller Group since January 1, 2012, and which relate to the Business are set
forth on Schedule 3.16(a) (hereinafter referred to collectively as the “Business
Products” and individually as a “Business Product”).

(b) Except as set forth in Schedule 3.16(b), each of the Business Products was
in material conformity with the specifications for such Business Product, all
applicable contractual commitments and all applicable express and implied
warranties at the time of such manufacture, sale, license, lease or delivery
except for such non-conformities (i) as only require replacement or repair (or,
in the case of services, re-performance) in the ordinary course of business
consistent with past practice, (ii) for which (and to the extent) there is a
reserve set forth on the Financial Statement or Statement of Working Capital, or
(iii) except as the parties may have otherwise agreed herein. Except as set
forth on Schedule 3.16(b), none of the Seller Group has any material Liability
(and to the Seller’s knowledge there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand against the Seller Group giving rise to any Liability) for replacement or
repair thereof or other damages in connection therewith except Liabilities
(i) for replacement or repair (or, in the case of services, re-performance)
incurred in the ordinary course of business consistent with past practice, or
(ii) for which (and to the extent) there is a reserve set forth on the Financial
Statements or Statement of Working Capital. No Business Product is subject to
any guaranty, warranty, or other indemnity beyond the applicable standard terms
and conditions of sale, license or lease or beyond that implied or imposed by
applicable Law. Schedule 3.16(b) includes a copy of the standard terms and
conditions of sale, license, or lease for each of the Business Products.

3.17 Insurance Coverage. Schedule 3.17 contains a complete list of all
third-party insurance policies (including “self-insurance” programs) currently
maintained by KTC, or by the Seller that relates to the Business (collectively,
the “Insurance Policies”). Schedule 3.17 also lists all claims that relate to or
arise from the operation of the Business made under the Insurance Policies
during the three (3) year period prior to the date hereof. The Insurance



--------------------------------------------------------------------------------

Policies are in full force and effect, KTC is not in default in any material
respect under any Insurance Policy to which it is a party, and no claim for
coverage under any Insurance Policy, other than contested claims under the
Seller’s or KTC’s workers’ compensation policies or subject to any Employee
Benefit Plans, has been denied during the past two (2) years. None of the Seller
Group has received any written notice of cancellation or intent to cancel with
respect to the Insurance Policies.

3.18 Compliance with Laws.

(a) The Seller Group is (and has been at all times during the past three
(3) years) in compliance with all Laws (including applicable Laws relating to
zoning and the safety and health of employees) applicable to the Business, the
failure of which to be in compliance could result in a material loss to the
Business. None of the Seller Group has been (a) charged with, and has received
any written notice that it is under investigation with respect to, and, to the
Knowledge of the Seller, is otherwise now under investigation with respect to, a
violation of any Law applicable to the Business and (b) a party to, or bound by,
any order, judgment, decree, injunction, rule or award of any Governmental
Entity applicable to the Business.

(b) All Licenses (i) pursuant to which the Seller Group currently operates or
holds any interest in its properties, or (ii) which are required for the
operation of the Business as currently conducted, has been issued or granted to
the Seller Group, and all such Licenses are in full force and effect and
constitute all Licenses required to permit the Seller Group to operate or
conduct the Business as it is currently conducted and hold any interest in its
properties or assets except where the failure to have, or the suspension or
cancellation of, any of the Licenses would not, individually or in the
aggregate, reasonably be expected to result in a material loss. Schedule 3.18(b)
contains a complete and accurate list of all material Licenses necessary to
conduct the Business.

No representation or warranty is made in this Section 3.18 with respect to
taxes, ERISA, or foreign corrupt practices/anti-corruption matters, which are
covered exclusively by Sections 3.12, 3.19, 3.25 and 3.27, respectively.

3.19 Employee Benefit Plans. Each Employee Plan offered by the Seller is listed
on Schedule 3.19. With respect to each Employee Plan identified on Schedule
3.19:

(a) Except as would not reasonably be expected to result in a material loss,
each Employee Plan has been maintained, operated, and administered in compliance
with its terms and any related documents or agreements and in compliance with
all applicable Laws, in each case in all material respects; there are no
actions, suits or claims pending (other than routine claims for benefits) or, to
the Knowledge of the Seller, threatened against such Seller Employee Plan or the
Seller or, to the Knowledge of the Seller against any fiduciary of such Employee
Plan; there is no pending or, to the Knowledge of the Seller, threatened
proceeding involving any Employee Plan before the IRS, the United States
Department of Labor or any other governmental authority;



--------------------------------------------------------------------------------

(b) Except as would not reasonably be expected to result in a material loss, no
member of the Controlled Group, or to the Knowledge of Seller no fiduciary of
such Employee Plan or administrator of such Employee Plan, has taken any action,
or failed to take any action, which action or failure could subject the Seller
Group, to any liability for breach of any fiduciary duty, or for any prohibited
transaction (as defined in Section 4975 of the Code), with respect to or in
connection with such Employee Plan;

(c) To the Knowledge of Seller, each Employee Plan is in compliance with
applicable requirements imposed by Law. A copy of the most recent determination
letter from the IRS (or an opinion letter issued to the prototype sponsor of the
plan on which the Seller is entitled to rely) regarding such the qualified
status for each 401(a) qualified plan has been delivered to the Buyer;

(d) Neither the Seller nor any Subsidiary nor any of their ERISA Affiliates
maintains or contributes and has ever maintained or contributed to or otherwise
participated in a “defined benefit plan” within the meaning of Section 3(35) of
ERISA or Section 414(j) of the Code, or a plan that is subject to the
requirements of Section 412 of the Code, or is or has been a party to a
“multiemployer plan” as described in Section 3(37) of ERISA or Section 414(f) of
the Code;

(e) Each Employee Plan does not (i) provide for non terminable or non alterable
benefits for employees, dependents or retirees or (ii) provide any benefits for
any person upon or following retirement or termination of employment, except as
otherwise required by Part 6 of Subtitle B of Title I of ERISA or Section 4980B
of the Code or applicable law (herein collectively referred to as “COBRA”);

(f) Full and timely payment has been made of all material amounts which the
Seller, or any of its Subsidiaries or any of their ERISA Affiliates is required,
under applicable law or under any Employee Plan, to have paid as a contribution;

(g) Except as set forth on Schedule 3.19(g), the consummation of the
transactions contemplated by this Agreement will not, solely in and of itself,
(i) entitle any current or former employee or officer of the Business to
severance pay, unemployment compensation (excluding those persons who are not
Transferred Employees) or any other payment, (ii) accelerate the time of payment
or vesting of the benefits of any such employee or officer under the Employee
Plan, (iii) increase the amount of compensation due any such employee or
officer, or (iv) except as specifically set forth herein, directly or indirectly
cause the Seller Group to transfer or set aside any assets to fund or otherwise
provide for the benefits under the Employee Plan for any current or former
employee or officer of the Business;

(h) KTC does not provide for the benefit of its employees any health care
insurance, retirement savings or other retirement benefit plan other than
(i) those offered or mandated by applicable Governmental Authorities and (ii) a
group insurance plan.

(i) The Seller has delivered or made available to the Buyer with respect to each
Employee Plan complete and accurate copies of (i) all written documents
comprising such Employee Plan and (ii) the summary plan description currently in
effect and all material modifications thereto, if any, for each such Employee
Plan.



--------------------------------------------------------------------------------

3.20 Employees and Independent Contractors.

(a) Schedule 3.20(a) contains an accurate and complete list of each current
employee of the Seller with respect to the Business and of KTC and (i) their
titles or positions; (ii) their dates of hire; (iii) their current salaries or
wages and all bonuses, commissions and incentives paid at any time during the
past twelve months; (iv) their last compensation changes and the dates on which
such changes were made; (v) any non-standard bonus, commission or incentive
plans or agreements for or with them; (vi) any outstanding loans or advances
made by or to them and (vii) lists any verbal or written Employment Agreements
which impacts or establishes the terms of employment of those persons.

(b) Schedule 3.20(b) also contains an accurate and complete list of all sales
representatives and independent contractors for whom the Business has paid more
than $20,000 in the prior 12 months and (i) their address; (ii) their payment
arrangements; and (iii) a brief description of their jobs or projects currently
in progress. Except as set forth on Schedule 3.20(b), each contract with an
independent contractor may be terminated by the Seller Group with no advance
notice.

(c) The persons listed on Schedule 3.20(a) and Schedule 3.20(b) include all the
persons who are employed by Seller or retained by Seller as independent
contractors who performed services solely on behalf of the Business. Schedule
3.20(c) lists (i) all persons who are employed by, or otherwise retained as
independent contractors by, Seller or its Affiliates who performed services in
part for the Business and in part for other activities of Seller and who are not
Potential Transferred Employees, (ii) the nature of services provided to the
Business and (iii) an approximation of the percentage of their annual work time
devoted to the Business.

(d) Except for any limitations of general application which may be imposed under
applicable employment Laws, the Seller and KTC each has the right to terminate
the employment of each of its Employees at will and to terminate the engagement
of any of its independent contractors without payment to such employee or
independent contractor other than for services rendered through termination and
without incurring any penalty or liability.

(e) Each of the Seller Group are, and for the past three (3) years have been, in
material compliance with all Laws relating to employment and employment
practices, in the case of Seller to the extent related to the Business. There is
no unfair labor practice charge or complaint against any member of the Seller
Group pending before the National Labor Relations Board (or a foreign or state
equivalent) nor is there any grievance or any arbitration proceeding arising out
of or under collective bargaining agreements pending with respect to the
Business, (iii) there is no labor strike, slowdown or work stoppage pending
against any member of the Seller Group and (iv) there is no charge or complaint
pending against any member of the Seller Group before the Equal Employment
Opportunity Commission or any Governmental Authority responsible for the
prevention of unlawful employment practices, in each case with respect to the
Seller to the extent related to the Business. None of the Seller Group has
received written notice of the intent of any Governmental Authority responsible
for the enforcement of labor or employment laws to conduct an investigation of
or relating to the Seller Group or the Business, and, to the Knowledge of the
Seller, no such investigation is in progress, in the case of Seller to the
extent related to the Business. To the Knowledge of the Seller, no such Employee
is a party to any agreement that restricts the right of such employee to engage
in any type of business



--------------------------------------------------------------------------------

(f) Except as disclosed on Schedule 3.20(f), no legal proceedings, charges,
complaints or similar actions are pending against the Seller Group under any
national, federal, state, provincial or local laws with respect to the
employment relationship of any Employee of the Seller Group (in the case of
Seller to the extent related to the Business) including, but not limited to:
(i) anti-discrimination statutes such as Title VII of the Civil Rights Act of
1964, as amended, Age Discrimination in Employment Act or Americans with
Disabilities Act (or similar state or local laws prohibiting discrimination
because of race, sex, disability, religion, national origin, age and the like);
(ii) the Fair Labor Standards Act or other federal, state or local laws
regulating hours of work, wages, overtime and other working conditions;
(iii) requirements imposed by federal, state or local governmental contracts
such as those imposed by Executive Order 11246; (iv) state or common laws with
respect to tortious conduct, including, without limitation, sexual harassment,
slander, false light, invasion of privacy, negligent hiring or retention,
intentional infliction of emotional distress, assault and battery or loss of
consortium; (v) the Occupational Safety and Health Act, as amended, as well as
any similar state laws, or other regulations respecting safety in the workplace;
(vi) the National Labor Relations Act, as well as any similar state laws or
regulations; or (vii) the Immigration Reform and Control Act; and to the
Knowledge of the Seller, no proceedings, charges, or complaints are threatened
under any such laws or regulations. None of the Seller Group is subject to any
settlement or consent decree with any present or former employee, employee
representative or any Government Authority relating to claims of discrimination
or other claims in respect to employment practices and policies, and no
Government Authority has issued a judgment, order, decree or finding with
respect to the labor and employment practices (including practices relating to
discrimination) of the Seller Group, in the case of Seller to the extent related
to the Business.

(g) The Seller has delivered or made available to the Buyer accurate and
complete copies of all current employee manuals and handbooks, disclosure
materials, policy statements and other materials prepared, disclosed or
promulgated by any of the Seller Group currently in effect relating to the
employment of the current and former employees of the Seller Group, in the case
of Seller to the extent related to the Business.

(h) None of the Seller Group has been a party to or bound by any union or
collective bargaining Contract, nor is any such Contract currently in effect or
being negotiated by or on behalf of any of the Seller Group, in the case of
Seller to the extent related to the Business.

(i) None of the Seller Group has experienced any labor problem that was or is
material to it, in the case of Seller with respect to the Business. To the
Knowledge of the Seller, all relations with employees of the Seller Group are
currently on a good and normal basis, in the case of Seller to the extent
related to the Business.

(j) None of the Seller Group has taken any action that has triggered rights in
favor of any person under the Worker Adjustment and Retraining Notification Act
and the regulations promulgated thereunder, in the case of Seller to the extent
related to the Business.



--------------------------------------------------------------------------------

(k) To the Knowledge of the Seller: (i) no current Employee of the Seller Group
has received an offer to join a business that may be competitive with the
Business; and (ii) no Employee of the Seller Group is a party to or is bound by
any confidentiality agreement, non-competition agreement or other Contract (with
any Person) that may have an adverse effect on (a) the performance by such
employee of any of his duties or responsibilities as an employee (b) otherwise
on the Seller Group, in the case of Seller to the extent related to the
Business.

(l) Except as set forth on Schedule 3.20(i), no Employee of the Seller Group
having an annual salary of One Hundred Thousand Dollars or more has provided
notice to the Seller Group of his or her intention to terminate his or her
employment, in the case of Seller to the extent related to the Business.

3.21 Customers and Suppliers. Except as set forth on Schedule 3.21, none of the
Seller Group has received written notice from and is not otherwise aware that
(i) any customer (or group of customers under common Control) who or which is
material to the Business has stopped or intends to stop purchasing the products
or services of the Seller Group or (ii) any supplier (or group of suppliers
under common Control) that accounted for a material percentage of the aggregate
supplies purchased by the Seller Group during the past eighteen (18) months has
stopped or intends to stop supplying products or services to the Seller Group.
The Seller has provided (or made available to) Buyer with customer forecasts
from the top three external customers of the Business.

3.22 Minute Books and Corporate Records. The minute and record books of the
Taiwan Owner and KTC contain complete and accurate minutes of all material
meetings of, and copies of the current bylaws and material resolutions passed
by, or consented to in writing by, the directors (and any committees thereof)
and stockholders of the Taiwan Owner or KTC, as applicable, since the respective
dates of incorporation. To the Knowledge of the Seller, all such meetings were
duly called and held and all the bylaws and resolutions were duly passed or
enacted. The share certificate books, registers of stockholders, registers of
transfers, registers of directors, registers of holders of debt instruments and
other corporate registers or other records of the Taiwan Owner and KTC, as
applicable, comply with the provisions of all applicable Laws and are complete
and accurate in all material respects.

3.23 Government Programs. No agreements, loans, funding arrangements or
assistance programs are outstanding in favor of any member of the Seller Group,
or otherwise related to the Business, from any Governmental Authority, and, to
the Knowledge of the Seller, no basis exists for any Governmental Authority to
seek payment or repayment from any of the Seller Group of any amount or benefit
received, or to seek performance of any obligation of the Seller Group, under
any such program, in the case of Seller to the extent related to the Business.

3.24 Transactions with Affiliates; Intercompany Arrangements. Except as set
forth on Schedule 3.24, there are no current loans, leases, royalty agreements
or other continuing transactions between the Seller Group and any officer,
director or stockholder of the Seller Group or such person’s Affiliates
(“Interested Person”) other than in the ordinary course of business. Except as
set forth on Schedule 3.24, no Interested Person (i) has any direct or indirect
interest in any entity that does business with the Seller Group, in the case of
Seller to the extent related to the Business (other than equity ownership in KTC
by Seller and its



--------------------------------------------------------------------------------

Affiliates), or (ii) has any direct or indirect interest in any property, asset
or right that is used by the Seller Group in the conduct of the Business. No
Interested Person has any Contractual relationship (including that of creditor
or debtor) with the Seller Group other than such relationships as result solely
from being an employee, officer, director or stockholder of the Seller Group.

3.25 Environmental Matters. Except as set forth on Schedule 3.25, the Seller
Group is or has, during the prior three (3) years, complied in all material
respects with all Laws intended to protect the environment and/or human health
or safety (collectively, “Environmental Laws”), in the case of Seller to the
extent related to the Business. Except as set forth on Schedule 3.25, the Seller
has no knowledge of any environmental investigation or study, the purpose of
which was to discover, identify, or otherwise characterize the condition of the
soil, groundwater, air or the presence of waste which is regulated by
Environmental Laws or has been conducted in the last three (3) years(“Hazardous
Materials”) at any location at which the Business is currently conducted. None
of the Seller Group has any material Environmental Liabilities, nor to the
Seller’s knowledge are there any facts, events or circumstances that could
reasonably give rise to any material Environmental Liability, in the case of
Seller to the extent related to the Business. As used herein, “Environmental
Liabilities” are any claims, demands, or liabilities under Environmental Law
which (i) arise out of or in any way relate to the operations or activities of
the Seller Group or the Business, or any real property at any time owned,
operated or leased by the Seller Group, within the past three (3) years whether
contingent or fixed, actual or potential, and (ii) arise from or relate to
actions occurring (including any failure to act) or conditions existing on or
before the Closing Date, in the case of Seller to the extent related to the
Business.

3.26 Inventory. The Inventory consists of a quality and quantity usable and
salable in the ordinary course of business, except for items of below standard
quality, all of which have been written off or written down to net realizable
value in the Statement of Working Capital or in the accounting records of the
Seller Group as of the Closing Date, as the case may be. Schedule 3.26 provides
an estimate of all inventory (including raw materials, work in process and
finished goods) of the Business as of the Closing. The Inventory has been priced
at the lower of cost or market value using the “first-in, first-out” or
“specific identification” method. The inventory levels maintained by the Seller
Group have, in the past, been adequate for the conduct of the Business in the
ordinary course at its current level.

3.27 Foreign Corrupt Practices Act/Anticorruption. To the knowledge of Seller,
none of the Seller Group, or any director, officer, employee, agent, or other
third party acting on behalf of the Seller Group, has provided, attempted to
provide, or authorized the provision of anything of value (including but not
limited to payments, meals, entertainment, travel expenses, and gifts), directly
or indirectly to a foreign government official, as defined by the Foreign
Corrupt Practices Act (“FCPA”), a foreign political party or candidate,
individual employed by or working on behalf of a public international
organization, or any other person, for the purpose of (a) obtaining or retaining
business, (b) influencing any act or decision of a foreign government official
in their official capacity; (c) inducing a foreign government official to do or
omit to do any act in violation of their lawful duties (d) directing business to
another, or (e) securing any advantage in violation of the FCPA or any
applicable local, domestic, or international anticorruption laws. To the
knowledge of Seller, none of the Seller Group, or any



--------------------------------------------------------------------------------

director, officer, employee, agent, or other third party acting on behalf of the
Seller Group has used any corporate funds to maintain any off-the-books funds or
engage in any off-the-books transactions nor has any of the before stated
parties falsified any company documents. To the knowledge of Seller, the Seller
Group has additionally not made any provisions to any person (including, but not
limited to, foreign government officials) that would constitute an improper
rebate, commercial bribe, influence payment, extortion, or kickback. Each of the
Seller Group maintain sufficient internal controls and compliance programs to
detect and prevent violations of anticorruption laws (including, but not limited
to, the FCPA), ensure its books and records are accurately maintained, and track
any payments made to third parties and foreign government officials. None of the
above stated parties have taken any action, directly or indirectly, that has
resulted in a violation of the FCPA, would cause the Seller Group to violate the
FCPA in the future, nor have they conducted or initiated any internal
investigation or made a voluntary, directed or involuntary disclosure to any
governmental body or similar agency with respect to any alleged act or omission
arising under or relating to any noncompliance with any anticorruption law,
including the FCPA.

3.28 Bank Accounts; Powers of Attorney.

(a) Schedule 3.28(a) sets the account information of the primary operating
account utilized by Seller for the US Business (the “Bank Account”), including
(a) the location and account number of such account, (b) the names of all
Persons authorized to take action with respect to such account or who have
access thereto.

(b) Schedule 3.28(b) sets the account information of (a) all bank accounts,
investment accounts, lock boxes and safe deposit boxes maintained by or on
behalf of KTC including the location and account numbers of all such accounts,
lock boxes and safe deposit boxes, and (b) the names of all Persons authorized
to take action with respect to such accounts, safe deposit boxes and lock boxes
or who have access thereto.

(c) Schedule 3.28(c) sets forth the names of all Persons holding general or
special powers of attorney from the Seller Group, and a summary statement of the
terms thereof, in the case of Seller to the extent related to the Business.

3.29 Complete Copies of Materials. Subject to Section 5.8, the Seller has made
available true and complete copies of (i) each document (or summaries of same)
that has been requested by Buyer or its counsel and (ii) all Contracts and other
documents required to be set forth (whether or not disclosed) on the Disclosure
Schedules.

3.30 Representations Complete. To the Knowledge of the Sellers, the schedules
and exhibits furnished to the Buyer pursuant hereto or in connection with this
Agreement, the Transaction Documents and the transactions contemplated hereby
are and will be complete and accurate. To the Knowledge of the Sellers, no
representation or warranty by the Seller contained in this Agreement, in the
schedules attached hereto or in any certificate furnished or to be furnished by
the Seller to the Buyer in connection herewith or pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary to make any statement contained herein or
therein not misleading.



--------------------------------------------------------------------------------

3.31 Finders’ Fees. Except as set forth on Schedule 3.31, there is no investment
banker, broker, finder, employee of the Seller Group or other intermediary that
has been retained by, is authorized to act on behalf of the Seller Group or who
might otherwise be entitled to any fee or commission from the Buyer, the Seller
Group or any of its Affiliates upon consummation of the transactions
contemplated by this Agreement.

ARTICLE IV

ADDITIONAL REPRESENTATIONS AND WARRANTIES

OF THE SELLER

The Seller further represents and warrants to the Buyer as follows:

4.1 Power and Authority. Seller has full power and authority or capacity
(including all corporate or other entity power and authority) to execute and
deliver this Agreement and to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated herein.

4.2 Authorization; Execution. The execution, delivery and performance by the
Seller of this Agreement and each of the Transaction Documents, and the
consummation by the Seller of the transactions contemplated hereby and thereby
are within the Seller’s power and have been duly authorized by all necessary
action on the part of the Seller. Each of this Agreement and each Transaction
Document to which the Seller is a party has been duly executed and delivered by
the Seller and constitutes a valid and binding obligation of the Seller,
enforceable in accordance with its terms, subject to Laws affecting creditors
rights generally and the discretion of the courts with respect to the
enforcement of equitable remedies (regardless of whether considered in a
proceeding in equity or law).

4.3 Title. Seller (i) is the record and beneficial owner of all the outstanding
equity interests of Taiwan Owner; (ii) is not a party to any voting trust, proxy
or other agreement or understanding with respect to the voting of such equity
interests; (iii) is not a party to any option, warrant, purchase right or other
Contract that could require the Seller to sell, transfer or otherwise dispose of
any of such equity interests (other than this Agreement); (iv) has full power,
right and authority, and any approval required by Law, to make and enter into
this Agreement; and (v) has good and valid title to such equity interests, free
and clear of all Liens.

4.4 No Conflict; Required Filings and Consents.

(a) Neither the execution and delivery of this Agreement by Seller, nor the
consummation by Seller of the transactions contemplated herein, nor compliance
by Seller with any of the provisions hereof, will (i) conflict with or result in
a breach of any provisions of the certificate of incorporation, bylaws or
similar organizational document of Seller, (ii) conflict with, constitute or
result in the breach of any term, condition or provision of, or constitute a
default under, or give rise to any right of termination, cancellation or
acceleration with respect to, create in any party the right to accelerate,
terminate, modify or cancel or require any notice under any agreement, contract,
lease, instrument or other arrangement to which Seller is a party, except to the
extent that any consents set forth in Schedule 3.5 of the Disclosure Schedule
are not obtained, or (iii) violate any Law applicable to Seller or any of its
properties or assets, except for any such violation that would not have a
Material Adverse Effect on the Business.



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement by Seller does not, and the
performance of this Agreement by Seller will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, except for (i) such filings as may be required by any applicable
federal or state securities or “blue sky” laws, (ii) where failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, would not, individually or in the aggregate, reasonably be
expected to result in a material loss or (iii) as may be necessary as a result
of any facts or circumstances relating to the Buyer or any of its Affiliates.

No representation or warranty is made in this Section 4.4 with respect to
Licenses, which are covered exclusively by Section 3.18(b).

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE BUYER’S PARENT

The Buyer and the Buyer’s Parent hereby represent and warrant to the Seller
that:

5.1 Existence; Power and Authority. The Buyer is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary powers and authority and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and to execute and deliver this Agreement and the
Transaction Documents to which it is or shall be a party, and to perform its
obligations hereunder and thereunder.

5.2 Authorization; Execution. The execution, delivery and performance by the
Buyer of this Agreement and each of the Transaction Documents, and the
consummation by the Buyer of the transactions contemplated hereby and thereby
are within the Buyer’s power and have been duly authorized by all necessary
action on the part of the Buyer. Each of this Agreement and each Transaction
Document to which the Buyer is a party has been duly executed and delivered by
the Buyer and constitutes a valid and binding obligation of the Buyer,
enforceable in accordance with its terms, subject to Laws affecting creditors
rights generally and the discretion of the courts with respect to the
enforcement of equitable remedies.

5.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Buyer of this Agreement and
each of the Transaction Documents and the consummation by the Buyer of the
transactions contemplated hereby and thereby do not and will not (i) contravene
or conflict with the corporate charter, bylaws or other organizational documents
of the Buyer or (ii) contravene or conflict with any provision of any Law,
judgment, injunction, order or decree binding upon or applicable to the Buyer;
(iii) conflict with, result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under,
require any consent of any Person pursuant to, or give to others any rights of
termination, acceleration or cancellation of, any material contract or agreement
to which the Buyer is a party;



--------------------------------------------------------------------------------

(b) Neither the Buyer nor Buyer’s Parent is required to file, seek or obtain any
notice, authorization, approval, order, permit or consent of or with any
Governmental Authority in connection with the execution, delivery and
performance by the Buyer of this Agreement and each of the Transaction Documents
to which it will be party or the consummation of the transactions contemplated
hereby or thereby or in order to prevent the termination of any right,
privilege, license or qualification of the Buyer, except for (i) such filings as
may be required by any applicable federal or state securities or “blue sky”
laws, (ii) where failure to obtain such consent, approval, authorization or
action, or to make such filing or notification, would not, individually or in
the aggregate, reasonably be expected to result in a material loss to Buyer or
(iii) as may be necessary as a result of any facts or circumstances relating to
the Seller or any of its Affiliates.

5.4 Financing. The Buyer shall have at the Closing sufficient funds to permit
the Buyer to consummate the transactions contemplated by this Agreement and the
Transaction Documents. The Buyer has provided the Seller with accurate and
complete copies of commitment letters or other materials satisfactory to the
Seller evidencing the Buyer’s possession of sufficient funds for the
transactions contemplated by this Agreement.

5.5 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Buyer.

5.6 Investment Intent. The Buyer is acquiring the equity interests in Taiwan
Owner for its own account for investment purposes only and not with a view to
any public distribution thereof or with any intention of selling, distributing
or otherwise disposing of the Shares in a manner that would violate the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). The Buyer agrees that such equity interests may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and any applicable state
securities laws, except pursuant to an exemption from such registration under
the Securities Act and such laws. The Buyer is able to bear the economic risk of
holding the such equity Interests for an indefinite period (including total loss
of its investment), and (either alone or together with its Representatives) has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risk of its investment.

5.7 Buyer’s and Buyer’s Parent Investigation and Reliance. The Buyer and Buyer’s
Parent are sophisticated purchasers and have made their own investigation,
review and analysis regarding the Business and the transactions contemplated
hereby, which investigation, review and analysis were conducted by the Buyer
together with expert advisors that it has engaged for such purpose. The Buyer
and Buyer’s Parent are not relying on any statement, representation or warranty,
oral or written, express or implied, made by the Seller or its Affiliates or
representatives, except as expressly set forth in Article III and IV and the
Disclosure Schedules, and acknowledge that the Seller Group disclaims any such
other representations and warranties. Neither the Seller nor any of its
Affiliates or representatives is making, directly or indirectly, any
representation or warranty with respect to any estimates, projections or
forecasts involving the Business. The Buyer and Buyer’s Parent acknowledge that
there are inherent uncertainties in attempting to make such estimates,
projections and forecasts and that it takes full



--------------------------------------------------------------------------------

responsibility for making its own evaluation of the adequacy and accuracy of any
such estimates, projections or forecasts (including the reasonableness of the
assumptions underlying any such estimates, projections and forecasts). The Buyer
acknowledges that, should the Closing occur, the Buyer shall acquire the
tangible assets comprising the Assets (or Assets as held by KTC) without any
representation or warranty as to merchantability or fitness for any particular
purpose with respect to such tangible assets, on an “as is” and “where is”
basis, except as expressly set forth in Article III and IV and the Disclosure
Schedules. The Buyer and Buyer’s Parent have no Knowledge that any of the
representations or warranties made by the Seller as of the date hereof are
untrue, incomplete or inaccurate. Nothing in this Section 5.7 is intended to
modify or limit any of the representations or warranties of the Seller set forth
in this Agreement.

5.8 English Translations. Buyer and Buyer’s Parent acknowledge that certain
documents relating to KTC have been provided as English translations of
non-English original documents and agree that none of the Seller Group have made
any representation as to the accuracy of such translated documents.

ARTICLE VI

COVENANTS OF THE PARTIES

6.1 Conduct of the Business. During the period from the Effective Date to the
Closing Date, the Seller will conduct, and will cause the other members of the
Seller Group to conduct, the Business only in the ordinary course and consistent
with past practice in all material respects. During such period, the Seller,
will use, and will cause the other members of the Seller Group to use, their
respective commercially reasonable efforts (in the ordinary course of business
consistent with past practice) to preserve intact its business organizations,
keep available the present services of its employees and independent sales
contractors, and preserve the goodwill of its customers and others with whom
business relationships exist. In addition, without limiting the generality of
the foregoing, the Seller agrees that from the date hereof to the Closing Date,
except as otherwise consented to or approved by the Buyer in writing (which
consent shall not be unreasonably withheld) or as permitted or required by this
Agreement or as required by Law, it will not, nor will it permit any other
member of the Seller Group to:

(a) Change the number of shares of the Taiwan Owner’s or KTC’s authorized or
issued capital stock or equity interests or issue, grant or amend any option,
warrant, call, commitment, subscription, right to purchase or agreement of any
character relating to such authorized or issued capital stock, or any securities
convertible into shares of such stock, or split, combine or reclassify any
shares of such capital stock, or declare, set aside or pay any dividend, or
other distributions (whether in cash, stock or property or any combination
thereof) in respect of such capital stock or equity interests, or redeem or
otherwise acquire any shares of such capital stock or equity interests, except
with respect to any outstanding equity interests in KTC, such transactions as
are necessary to cause KTC to become a wholly-owned subsidiary of the Taiwan
Owner after the Closing.



--------------------------------------------------------------------------------

(b) Other than as specifically contemplated by this Agreement, grant any
severance or termination pay to or enter into (except as contemplated in this
Agreement) or amend any employment agreement with, or increase the amount of
payments, fees or other benefits to, any of the Business’ employees, officers or
directors as required by Law or existing contract and other than salary
increases and bonus payments to employees consistent with past increases and
past bonuses.

(c) Amend or propose to amend any provision of the Taiwan Owner’s or KTC’s
Charter (other than as contemplated by this Agreement); or, as applicable,
split, combine or reclassify their outstanding capital stock or declare, set
aside or pay any dividend or distribution in respect of any capital stock or
issue or authorize or propose the issuance of any other securities in respect
of, in lieu of or in substitution for shares of their capital stock or equity
interests, or enter into any transaction that has the effect of providing any
benefit to the Seller or their Affiliates or family members.

(d) Enter into any transaction which would have a Material Adverse Effect on the
transactions contemplated by this Agreement or the financial condition of the
Business, or the Seller Group.

(e) Take any action that would, or is reasonably likely to, result in any of its
representations and warranties set forth in this Agreement becoming untrue, or
in any of the conditions to the consummation of the transactions contemplated
hereby not being satisfied.

6.2 No Solicitation. Until the the Closing Date, none of the Seller Group shall,
directly or indirectly, through any representative, agent or otherwise, solicit
or entertain offers from, negotiate with or encourage or discuss any proposal of
any other person relating to the acquisition of the Business, the outstanding
equity of Taiwan Owner or KTC, its assets or business, in whole or in part,
whether through initial public offering, direct purchase, license or otherwise,
nor shall any such Person initiate, entertain, encourage or engage in any
proposals or discussions related to debt or equity financing by or infusions of
capital into the Seller Group, that would result in any pledge or lien against
the Business’ or the KTC’s assets or the equity interest in the Taiwan Owner
held by the Seller or the shares of capital stock of KTC held by the Taiwan
Owner.

6.3 Current Information; Interim Events. Both parties hereto agree to confer
regularly regarding the general status of the ongoing operations of the
Business. If there is an event that occurs after this Agreement is signed, but
prior to Closing that would be a breach of the representations and warranties of
the Seller under Article III or Article IV or Buyer under Article V of this
Agreement, then each party shall be required to notify the other party of that
event. The impact of such notices on the parties rights hereunder shall be as
set forth in Section 6.16. Notwithstanding anything to the contrary in this
Agreement, the Seller Group shall not be required to disclose any information to
the Buyer or its Representatives if such disclosure would, in the Seller’s sole
discretion, (i) jeopardize any attorney-client or other legal privilege, or
(ii) contravene any applicable Laws, fiduciary duty or binding agreement entered
into prior to the date hereof; provided, in each such case Seller shall inform
Buyer that it has determined not to share such information, the reasons
therefor, and the nature of such withheld information to the extent permitted
without otherwise jeopardizing the attorney-client privilege or violating any
applicable law, duty or agreement.



--------------------------------------------------------------------------------

6.4 Access to Properties and Records. Each of the Seller Group shall permit the
Buyer reasonable access to the properties with respect to the Business, and
shall disclose and make available all books, papers and records relating to the
assets, stock, ownership, properties, obligations, operations and liabilities,
including but not limited to, all books of account (including the general
ledger), tax records, minute books of directors and stockholders meetings,
organizational documents, bylaws, material contracts and agreements, filings
with any regulatory authority, accountants’ work papers, litigation files, plans
affecting employees, and any other business activities or prospects in which the
Buyer may have a reasonable interest and which relate to the Seller (to the
extent related to the Business), the Taiwan Owner or KTC, or otherwise related
to the Business, in each case during normal business hours and upon reasonable
notice. Neither party shall be required to provide access to or disclose
information where such access or disclosure would jeopardize an attorney client
privilege or would contravene any law, rule, regulation, order, judgment, decree
or binding agreement entered into prior to the date hereof. The parties will use
all reasonable efforts to make appropriate substitute disclosure arrangements
under circumstances in which the restrictions of the preceding sentence apply.
Following the Closing, Seller shall continue to make reasonably available to
Buyer such records in Seller’s possession or control related to the Business
that Buyer reasonably requests in order to satisfy Buyer’s regulatory,
statutory, public disclosure or similar obligations.

6.5 Consents. The Seller will give (or as applicable, cause the Taiwan Owner or
KTC to give) any notices to third parties, and will use its commercially
reasonable efforts (or as applicable, cause the Taiwan Owner or KTC to use their
respective commercially reasonable efforts) to obtain the Required Consents.
Each of the parties hereto will give any notices to, make any filings with, and
use its commercially reasonable efforts to obtain any authorizations, consents,
and approvals of governments and governmental agencies that may be required to
consummate the transactions contemplated herein in compliance with applicable
laws. All filing fees and other charges for any and all required filings shall
be borne by the parties as set forth in Section 2.12. Each of Buyer and Seller
believe this transaction does not require any filing under the HSR Act.

6.6 Further Assurances; Contribution.

(a) Subject to the terms and conditions herein provided, each of the parties
hereto agrees to use all reasonable efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement. In the event a party hereto
determines that a condition to its obligation to consummate this transaction
cannot be, or is not likely to be, fulfilled on or prior to Closing and that it
will not waive such condition, it will promptly notify the other party.

(b) Seller shall take all necessary and appropriate steps to cause all
outstanding equity interests in KTC held by Seller to be contributed to Taiwan
Owner.



--------------------------------------------------------------------------------

6.7 Public Announcements, Confidentiality. The parties will cooperate and
consult with each other in the development and distribution of all news releases
and other public information disclosures with respect to this Agreement or any
of the transactions contemplated hereby. Except as contemplated by this
Agreement, no party hereto without the prior written consent of the other
parties, shall disclose to any Person the fact that this Agreement has been
entered into or any of the terms of this Agreement other than (i) to such
party’s advisors provided that such advisors will be informed of the
confidential nature of this Agreement and will be directed to treat such
information as confidential in accordance with the terms of this Agreement, or
(ii) as required to comply with applicable Law, rule, regulation or listing
agreement of either party hereto.

6.8 Employees.

(a) Transferred Employees and Independent Contractors.

(i) On the Closing Date, the Seller shall terminate all of its employees
employed in connection with the US Business (for avoidance of doubt, other than
those employed by KTC) effective as of the Closing. Except as otherwise provided
in this Section 6.8, commencing on the Closing Date, the Buyer shall offer
employment, on an “at will” basis, to substantially all of the employees of the
Seller (exclusive of those employed by KTC) who are “actively at work” in the US
Business on the Closing Date (“Potential Transferred Employees”). Buyer shall
have the right to exclude up to 3 employees as Potential Transferred Employees
by delivery to Seller of a list of such employees no later than two Business
Days prior to Closing. Potential Transferred Employees who accept such offers
are, as of the time they first perform services for the Buyer, referred to
herein as the “Transferred Employees”. The Buyer shall have no obligation of any
kind to offer employment to any employee of the Seller who is not a Potential
Transferred Employee.

(ii) For purposes hereof, “actively at work” means: (a) any employee who has
averaged a minimum of thirty (30) hours per week in a permanent position in the
three (3) months prior to the Closing Date; (b) any employee absent on the
Closing Date due to the FMLA or similar state Laws; (c) any employee absent on
the Closing Date due to maternity leave under the Seller’s applicable maternity
leave policy; (d) any employee absent on the Closing Date due to military duty;
(e) any employee absent on the Closing Date due to jury duty; and (f) any
employee absent on the Closing Date due to vacation, or personal days consistent
with the Seller’s applicable employment policies.

(b) Information. The Seller shall provide the Buyer all information relating to
each Potential Transferred Employee as the Buyer may reasonably require in
connection with its employment or engagement of such individuals, including
initial employment dates, termination dates, reemployment dates, hours of
service, compensation and tax withholding history in a form that shall be usable
by the Buyer and such information shall be true and correct in all respects.

(c) Seller and Buyer Benefit Plans. Subsequent to the Closing the Transferred
Employees shall be entitled to the benefits and coverages of such benefit plans,
programs or arrangements (the “Replacement Plans”) as Buyer or its Affiliates
may from time to time



--------------------------------------------------------------------------------

maintain providing benefits substantially comparable in aggregate to those
offered similarly situated employees and others of Buyer and its Affiliates
generally. To the extent that service is relevant for purposes of eligibility,
vesting, calculation of any benefit, or benefit accrual under any Replacement
Plan, such Plan shall credit each Transferred Employee for service on or prior
to the Closing Date that was recognized by the Seller for purposes of any
comparable Employee Plan. In addition, any Replacement Plan which is a welfare
benefit plan (as defined in Section 3(1) of ERISA) shall waive any pre-existing
condition exclusions or limitations, eligibility waiting periods or required
physical examinations with respect to any Transferred Employee and their
eligible dependents to the extent waived (or inapplicable) under the
corresponding Employee Plan in which the applicable Transferred Employees
participated immediately prior to the Closing Date and provide that any covered
expenses incurred on or before the Closing Date but within the current plan year
of the Replacement Plan by any Transferred Employee and their eligible
dependents shall be taken into account by the Replacement Plan for purposes of
satisfying applicable deductible, coinsurance and maximum out-of-pocket
provisions applicable for such plan year under the Replacement Plan. Buyer shall
take such action or actions as may be necessary to enable each Transferred
Employee to participate in a tax-qualified profit-sharing or savings plan
incorporating a 401(k) feature (“Buyer’s 401(k) Plan”), with recognition of
prior service to the extent provided herein and with effect immediately on and
after the Closing Date. Buyer shall cause Buyer’s 401(k) Plan to accept as a
direct rollover any distribution received by a Transferred Employee from
Seller’s 401(k) plan which is made in cash or in the form of the distributee’s
promissory note or notes. Buyer and Seller shall reasonably cooperate to
facilitate any such direct rollovers of distributions to Transferred Employees
from Seller’s 401(k) Plan as expeditiously as possible following the Closing.

(d) FMLA Information. Prior to the Closing, the Seller will provide the Buyer a
list of (i) each employee related to the Business who is eligible to request
FMLA leave as of the Closing Date and the amount of FMLA leave utilized by each
such employee during the current leave year; (ii) each employee related to the
Business who will be on FMLA leave at the Closing Date and his or her job title
and description, salary and benefits; (iii) each employee related to the
Business who has requested FMLA leave to begin after the Closing Date, a
description of the leave requested and a copy of all notices provided to such
employee regarding such leave.

(e) Vacation. All accrued vacation of the Transferred Employees shall be assumed
by Buyer and Buyer shall credit all Transferred Employees for service time as of
Closing on Buyer’s vacation policy. All vacation accruals assumed by Buyer shall
be liabilities on the Final Working Capital Schedule.

(f) Communications. Neither the Seller nor any officer, director, employee,
agent or representative of the Seller shall make any communication to employees
of the Seller regarding any Buyer Benefit Plan or any compensation or benefits
to be provided after the Closing Date without the advance approval of the Buyer.



--------------------------------------------------------------------------------

6.9 Restrictive Covenants.

(a) Confidential Information. Except as may be required by law, rule or
regulation, the Seller shall hold in confidence at all times following the date
hereof all information it continues to hold with respect to the Business that is
nonpublic, confidential, or proprietary information and related to the Business
(“Confidential Information”). Confidential Information will not include any
information related to the Business that: (i) is or becomes publicly available
other than through acts of Seller in violation of this Agreement; or (ii) is
rightfully received by the Seller from a third party without similar restriction
from such party, and the disclosure of which by such third party does not
constitute a violation of an obligation by such third party. If Seller is
required by court order, subpoena or similar legal, regulatory or supervisory
process to disclose any Confidential Information, Seller will give, to the
extent practicable and permissible by applicable law or regulation, prompt
notice thereof to Buyer to enable Buyer to seek a protective order or other
relief or to grant its consent to the disclosure so required. If Buyer elects
not to seek a protective order or upon consent from Buyer, Seller may disclose
that portion, and only that portion, of the Confidential Information, which, in
the advice of its legal counsel, it is compelled to disclose, and will exercise
reasonable efforts to obtain assurance that the Confidential Information so
disclosed will be treated confidentially.

(b) Noncompetition. The Seller hereby acknowledges that to protect adequately
the interest of the Buyer in the business and goodwill of the Business, it is
essential that any noncompetition covenant with respect thereto cover all of the
Business on a worldwide basis (the “Territory”). The Seller together with its
Affiliates, shall not, during the Noncompete Period, in any manner, either
directly, indirectly, individually, in partnership, jointly or in conjunction
with any Person, (A) engage in the business of providing, distributing or
selling within the Territory products competitive with those provided by the
Business, or (B) have an equity or profit interest in, advise or render services
(of an executive, marketing, software development, research and development,
administrative, financial, consulting or other nature) or lend money to any
Person that provides, distributes or sells within the Territory products
competitive with those provided by the Business other than with respect to the
Seller’s minority passive investments in AWSC and WIN.

(c) Nonsolicitation. Other than members of the Board of Directors of Seller or
of KTC, during the Noncompete Period, the Seller shall not, in any manner,
directly, indirectly, individually, in partnership, jointly or in conjunction
with any Person, with respect to the Business (i) (x) recruit or solicit or
attempt to recruit or solicit, on any of their behalves or on behalf of any
other Person, any Employee, (y) encourage any Person (other than the Buyer or
one of its Affiliates) to recruit or solicit any Employee, or (z) hire any
Employee, (ii) solicit any customer of the Business who is or has been a
customer on or prior to the Closing Date for the purpose of providing,
distributing or selling products or services similar to those provided by the
Business or (iii) persuade or attempt to persuade any customer or supplier of
the Buyer (or any of its Affiliates) to terminate or modify such customer’s or
supplier’s relationship with the Buyer (or any of its Affiliates). If this
Agreement is terminated prior to Closing, the Buyer will not, for a period of
three years thereafter, without the prior written consent of the Seller, solicit
(other than a solicitation by general advertisement) any person who is an
employee of the Seller Group, at the date hereof or at any time hereafter that
precedes such termination, to terminate his or her employment with the Seller
Group. The Buyer agrees that any remedy at law for any breach by the Buyer of
this Section 6.9(c) would be inadequate, and that the Seller Group would be
entitled to injunctive relief in such a case. If it is ever held that this
restriction on the Buyer is too onerous and is not necessary for the protection
of the Business, the Buyer agrees that any court of competent jurisdiction may
impose such lesser restrictions which such court may consider to be necessary or
appropriate properly to protect the Business.



--------------------------------------------------------------------------------

(d) Severability. In the event a judicial or arbitral determination is made that
any provision of this Section 6.9 constitutes an unreasonable or otherwise
unenforceable restriction against the Seller or other Person subject to such
restrictions, the provisions of this Section 6.9 shall be rendered void only to
the extent that such judicial or arbitral determination finds such provisions to
be unreasonable or otherwise unenforceable with respect to such Person. In this
regard, any judicial authority construing this Agreement shall be empowered to
sever any portion of the Territory, any prohibited business activity or any time
period from the coverage of this Section 6.9 and to apply the provisions of this
Section 6.9 to the remaining portion of the Territory, the remaining business
activities and the remaining time period not so severed by such judicial or
arbitral authority. Moreover, notwithstanding the fact that any provision of
this Section 6.9 is determined not to be specifically enforceable, the Buyer
shall nevertheless be entitled to recover monetary damages as a result of the
breach of such provision by the Person subject to these restrictions. The time
period during which the prohibitions set forth in this Section 6.9 shall apply
shall be tolled and suspended for a period equal to the aggregate time during
which any Restricted Person violates such prohibitions in any respect.

(e) Use of Tradenames. Within thirty (30) days after the Closing, Seller shall
cease all use of any trade names or trademarks comprising the Business
Intellectual Property acquired directly or indirectly by Buyer hereunder.

(f) Injunctive Relief. Any remedy at law for any breach of the provisions
contained in this Section 6.9 shall be inadequate and the Buyer shall be
entitled to injunctive relief in addition to any other remedy the Buyer might
have hereunder.

6.10 Consents to Certain Assignments.

(a) Notwithstanding anything in this Agreement or any Transaction Document to
the contrary, this Agreement and the Transaction Document shall not constitute
an agreement to transfer or assign any Contract, asset, permit, license, claim
or right or any benefit arising thereunder or resulting therefrom if an
attempted assignment thereof, without the consent of a third party, would
constitute a breach or other contravention under any agreement or Law to which
any member of the Seller Group is a party or by which it is bound, or in any way
adversely affect the rights of the Seller or, upon transfer, the Buyer under
such asset, permit, claim or right. The Seller shall use its commercially
reasonable efforts to obtain any consents or waivers required to assign to the
Buyer any transferred Asset that requires the consent of a third party, without
any conditions to such transfer or changes or modifications of terms thereunder.
The Buyer agrees that the Seller Group shall not have any liability to the Buyer
arising out of or relating to the failure to obtain any such consent that may be
required in connection with the transactions contemplated by this Agreement or
the Transaction Documents or because of any circumstances resulting therefrom.

(b) If any such consent is not obtained prior to Closing and as a result thereof
the Buyer shall be prevented by such third party from receiving the rights and
benefits with respect to such transferred Asset intended to be transferred
hereunder, or if any attempted



--------------------------------------------------------------------------------

assignment would adversely affect the rights of the Seller thereunder so that
the Buyer would not in fact receive all such rights or the Seller would forfeit
or otherwise lose the benefit of rights that the Seller is entitled to retain,
the Seller and the Buyer shall cooperate in any lawful and commercially
reasonable arrangement, as the Seller and the Buyer shall agree, under which the
Buyer would, to the extent practicable, obtain the economic claims, rights and
benefits under such asset and assume the economic burdens and obligations with
respect thereto in accordance with this Agreement, including by subcontracting,
sublicensing or subleasing to the Buyer. The Seller shall promptly pay to the
Buyer when received all monies received by the Seller under such transferred
Asset or any claim or right or any benefit arising thereunder and the Buyer
shall indemnify and promptly pay the Seller for all liabilities of the Seller
associated with such transferred Asset.

(c) The Seller shall not take any action or suffer any omission that could
limit, restrict or terminate in any material respect the benefits to the Buyer
of such Non-Assignable Contract unless, in good faith and after consultation
with and prior written notice to the Buyer, the Seller is (i) ordered to do so
by a Governmental Entity of competent jurisdiction or (ii) otherwise required to
do so by Law; provided that if any such order is appealable, the Seller shall,
at the Buyer’s sole cost and expense, take such reasonable actions as are
requested by the Buyer to file and pursue such appeal and to obtain a stay of
such order. Nothing in this Agreement or the Assignment and Assumption Agreement
shall constitute a sale, assignment, transfer or conveyance to, or assumption
by, the Buyer of the Non-Assignable Contracts without the consent of the Buyer.
With respect to any such Non-Assignable Contract as to which the necessary
approval or consent for the assignment or transfer to the Buyer is obtained
following the Closing, the Seller shall transfer such Non-Assignable Contract to
the Buyer by execution and delivery of an instrument of conveyance reasonably
satisfactory to the Buyer within five (5) Business Days following receipt of
such approval or consent.

6.11 Assignment of Permits & Licenses. The permits and licenses listed on
Schedule 3.18(b) will be assigned to Buyer as part of the Assets. Certain of the
permits and licenses may require governmental consent, notice or other
authorization in connection with such assignment. Buyer and Seller agree that
such consents, notices and authorizations will be handled on a post-Closing
basis, and each of Buyer and Seller will reasonably cooperate to effect such
follow-up consents, notices or other authorizations.

6.12 Indemnity Obligations. Following the Closing and ending on the sixth
anniversary of the Closing Date, the Seller shall fulfill and honor the
indemnification obligations of the Seller under (i) the Seller’s governing
documents and (ii) the indemnification agreements with any current or former
officer or director of the Seller set forth in Schedule 6.12, in each case, as
in effect at the Seller on the date of this Agreement, for actions taken by any
such person prior to the Closing. This Section 6.12 shall survive the Closing
and shall be binding on the parties and their respective successors and assigns.



--------------------------------------------------------------------------------

6.13 Confidentiality.

(a) Until the Closing, Buyer shall treat all non-public documents, materials and
other information which Buyer shall have obtained regarding the Seller Group or
their Affiliates or the Business during the course of the negotiations leading
to the transactions contemplated hereby, the investigation of the Seller Group
or their Affiliates or the Business, and the preparation of this Agreement, in
accordance with the terms of the confidentiality agreement between Buyer and
Seller, dated as of October 18, 2011 (the “Confidentiality Agreement”), and, in
the event the transactions contemplated by this Agreement are not consummated,
Buyer shall return or destroy all copies of non-public documents and materials
which have been furnished in connection therewith in accordance with the terms
of the Confidentiality Agreement. The terms of the Confidentiality Agreement are
hereby incorporated by reference and shall continue in full force and effect
until the Closing, at which time, notwithstanding anything to the contrary set
forth therein, such Confidentiality Agreement shall terminate (and the Seller
hereby waives the application of the Confidentiality Agreement to the extent
necessary to effectuate such termination). If this Agreement is, for any reason,
terminated prior to the Closing, the Confidentiality Agreement shall continue in
full force and effect in accordance with its terms. However, nothing contained
herein shall prohibit Buyer from using such documents, materials and other
information in connection with any action brought or any claim asserted by a
Seller Indemnified Party in respect of any breach of any representation,
warranty or covenant made in or pursuant to the Transaction Documents.

(b) From and after the date hereof, whether or not the transactions contemplated
by this Agreement are consummated, Seller shall, and shall cause its Affiliates
and representatives to, treat in confidence, and not use or disclose (except to
the extent Buyer consents or as required by applicable Law), all documents,
materials and other information regarding Buyer or its Affiliates which are in
such Persons’ possession or control, and in the event the transactions
contemplated by this Agreement are not consummated, Seller shall, and shall
cause its Affiliates and representatives to, return or destroy all such
documents, materials and other information. If the transactions contemplated
hereby are consummated, Seller shall, and shall cause its Affiliates and
representatives to, treat in confidence, and not use or disclose, all documents,
materials and other information relating to the Business, the Buyer or its
Affiliates. However, nothing contained herein shall prohibit Seller from using
such documents, materials and other information in connection with any action
brought or any claim asserted by Buyer in respect of any breach of any
representation, warranty or covenant made in or pursuant to this Agreement or in
connection with Tax Returns or fulfilling any obligation of the Seller under the
Transaction Documents.

6.14 Cooperation Following the Closing. Following the Closing, each party shall
deliver to the other party such further information and documents and shall
execute and deliver to the other party such further instruments and agreements
as the other party shall reasonably request to consummate or confirm the
transactions provided for herein, to accomplish the purpose hereof or to assure
to the other party the benefits hereof. Following the Closing, Seller may
receive funds from customers of the Business or other constituencies arising
from the results of operations following the Closing or included as part of the
Assets comprising the Business. In such event Seller shall promptly, and in no
event later than two Business Days, remit such funds to Buyer together with any
communications or notices accompanying such funds. In addition, if Seller
receives any formal notices or communications from customers or other persons
with respect to the operations of the Business post-Closing, Seller shall
forward such notices or communications to Buyer and shall exercise commercially
reasonable efforts to provide such customers or persons with appropriate
forwarding information.



--------------------------------------------------------------------------------

6.15 Product Warranty/Return Claims in Excess of Reserve. The parties have
agreed on a product warranty/return reserve of $150,000 in the Net Working
Capital. If and to the extent Buyer experiences product warranty/return claims
in excess of the foregoing threshold that arise from products shipped prior to
the Closing Date, such claims shall be borne: (a) 100% by Seller if and to the
extent such return or claim clearly arises from defective Epitaxy, (b) 100% by
Buyer if and to the extent such return or claim is clearly not arising from
defective Epitaxy, and (c) otherwise the parties shall discuss the matter and
mutually resolve in good faith, but absent such resolution such returns or
claims shall be borne 50% by Buyer and 50% by Seller.

6.16 Update of Disclosure Schedules; Knowledge of Breach. The Seller shall have
the right from time to time prior to the Closing to supplement or amend the
Disclosure Schedules and/or provide notice of events, facts or circumstances
that may constitute a breach of representation, warranty or covenant, pursuant
to the following provisions:

(a) If such supplement or notice relates to an event, fact or circumstance that
occurred prior to execution of this Agreement, Buyer shall have the right to
either (i) terminate this Agreement if such items constitute a Material Adverse
Effect, or (ii) proceed to Closing and in connection therewith reserve all
indemnity or other rights hereunder, unless Buyer had Knowledge of such event,
fact or circumstance prior to execution of this Agreement, in which case Buyer
shall have no indemnity rights hereunder with respect to any breach of which
Buyer had Knowledge.

(b) If such supplement or notice relates to an event, fact or circumstance that
occurred after execution of this Agreement, Buyer shall have the right to either
(i) terminate this Agreement if such items constitute a Material Adverse Effect,
or (ii) proceed to Closing and in connection therewith such supplement or notice
shall be deemed to have cured any breach of representation or warranty, except
such supplement or notice shall not constitute a waiver of remedies available to
Buyer if such notice constitutes a breach by Seller of its covenants hereunder.
Nothing in this Agreement, including this Section 6.15, shall imply that the
Seller is making any representation or warranty as of any date other than the
date of this Agreement and the Closing Date.

6.17 Use of Kopin Name. Promptly after Closing, Buyer shall cease use of the
name “Kopin” in connection with its ownership and operation of the Business;
provided however: (a) Buyer shall not be required to remove or cleanse the
“Kopin” name from internal records; (b) to the extent the name “Kopin” appears
on purchase orders, inventory, billing statements or other third party
correspondence generated prior to Closing, Buyer shall not be required to remove
or cleanse such references; and (c) Buyer shall have up to 120 days following
Closing to remove “Kopin” from the full legal name of KTC and from the domain
name used by KTC.

6.18 Notification of Certain Matters. Until the Closing, each party hereto shall
promptly notify the other party in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event of which it is aware
that will or is reasonably likely to (i) constitute a breach of representation
or warranty by any party hereunder, including reasonable detail of such event;
or (ii) result in any of the conditions set forth in Article VII of this
Agreement becoming incapable of being satisfied.



--------------------------------------------------------------------------------

6.19 Taiwan Issues.

(a) Notwithstanding anything to the contrary in this Agreement, cash currently
held by KTC in Taiwan in the amount of $            (the “Taiwan Cash”) shall
remain held by KTC through the Closing and shall not be paid or distributed to
Taiwan Owner or Seller. The Taiwan Cash shall be credited as a current asset on
the Final Statement of Working Capital at the rate of $0.80 per dollar of Taiwan
Cash.

(b) Per the Closing Statement of Working Capital, the related party receivable
held by KTC against Seller equals $8,459,994, and the payable owed by KTC to
Seller equals $2,004,880. Buyer hereby confirms that in connection with the
transaction hereunder it shall assume Seller’s interest in such related party
accounts. On an historical basis the KTC A/R should be approximately $500,000
above the associated related party payable, and as such satisfaction of these
accounts at their current levels would result in approximately $6,000,000 in
excess cash on deposit in KTC (the “Excess Cash”). Following Closing, Buyer and
Seller shall endeavor in good faith to identify and implement the most tax
efficient way to permit the distribution (whether by way of dividend,
redemption, capital reduction or other payment mechanism) of the Excess Cash to
Buyer. If, despite such efforts, Buyer’s election to clear such related party
accounts and the ensuing distribution of Excess Cash results in Buyer being
required to pay a withholding or other Tax in Taiwan arising from the
distribution of such Excess Cash to a Taxing Authority, Seller shall reimburse
and indemnify Buyer for the amount of such Tax at the time such Tax is remitted
by Buyer to such Taxing Authority. All costs and expenses associated with
efforts to identify, structure and implement any mechanism to eliminate or
reduce any Tax arising from the distribution of the Excess Cash shall be borne
by Seller. Any delay in such reimbursement shall accrue interest at the rate of
10% per annum, compounded monthly, from the date Buyer pays such Tax to the date
Seller satisfies its reimbursement or indemnity obligation under this
Section. Buyer shall not also be entitled to indemnity under Article VIII for
any reimbursement made hereunder. The Dollar amounts set forth in this Section
are from the Closing Statement of Working Capital and the actual amounts shall
be as set forth in the Final Statement of Working Capital.

(c) In the event that Buyer is able to receive some or all of the Taiwan Cash
without paying a Tax, the Buyer shall reimburse Seller the $0.20 per dollar
reduction applied in Section 6.19(a) above with respect to the Taiwan Cash on
the Final Statement of Working Capital.

ARTICLE VII

CLOSING CONDITIONS; TERMINATION

7.1 Conditions to the Obligations of the Buyer and Buyer’s Parent Under This
Agreement. The obligations of the Buyer and Buyer’s Parent under this Agreement
shall be subject to the satisfaction, at or prior to the Closing Date, of all of
the following conditions, any one or more of which may be waived by the Buyer:



--------------------------------------------------------------------------------

(a) All of the representations and warranties of the Seller contained in this
Agreement shall be true and correct in all material respects as of the date
hereof and shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date (except for those
representations and warranties made as of a particular date, which shall be true
and correct in all material respects as of such date), except where the failure
to be so true and correct (without giving effect to any limitation or
qualification as to “materiality” (including the word “material”) or “Material
Adverse Effect” set forth therein) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; all of the terms,
covenants, agreements and conditions of this Agreement to be performed, complied
with or satisfied by the Seller on or prior to the Closing Date shall have been
duly performed, complied with or satisfied in all material respects; and a
certificate to the foregoing effects dated the Closing Date and signed by an
executive officer of the Seller shall have been delivered to Buyer.

(b) Since the date of this Agreement there shall have been no Material Adverse
Change in the overall financial condition, businesses or results of operations
of the Business, or the Seller Group.

(c) Each of the deliveries to be made at Closing pursuant to Section 2.10 shall
have been made.

(d) Buyer shall have received a certificate signed by the Secretary of the
Seller which shall (i) certify the names of the officers of the Seller
authorized to sign this Agreement and the other documents, instruments or
certificates to be delivered pursuant to this Agreement by the Seller or any of
their officers, together with the true signatures of such officers (ii) attach a
copy of the certificate of incorporation of the Seller certified by the State of
Delaware, (iii) certify a copy of the resolutions of the Board of Directors of
the Seller evidencing the adoption of the approval of this Agreement and the
other matters contemplated hereby and (iv) attach a certificate of good standing
for the Seller certified by the State of Delaware.

7.2 Conditions to the Obligations of the Seller Under This Agreement. The
obligations of the Seller under this Agreement shall be further subject to the
satisfaction, at or prior to the Closing Date, of all of the following
conditions, any one or more of which may be waived by the Seller:

(a) All of the representations and warranties of Buyer or Buyer’s Parent
contained in this Agreement shall be true, correct and complete in all material
respects on and as of the Closing Date (except for those representations and
warranties made as of a particular date, which shall be true and correct in all
material respects as of such date), except where the failure to be so true and
correct (without giving effect to any limitation or qualification as to
“materiality” (including the word “material”) or “Material Adverse Effect” set
forth therein) would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; all of the terms, covenants,
agreements and conditions of this Agreement to be performed, complied with or
satisfied by Buyer or Buyer’s Parent on or prior to the Closing Date shall have
been duly performed, complied with or satisfied in all material respects; and a
certificate to the foregoing effects dated the Closing Date and signed by an
officer of Buyer and Buyer’s Parent shall have been delivered to the Seller.



--------------------------------------------------------------------------------

(b) Seller shall have received a certificate signed by the Secretary of Buyer
and Buyer’s Parent which shall (i) certify the names of the authorized
signatories of Buyer and Buyer’s Parent authorized to sign this Agreement and
the other documents, instruments or certificates to be delivered pursuant to
this Agreement by Buyer and Buyer’s Parent or any of its representatives,
together with the true signatures of such Persons and (ii) certify a copy of the
consent of the Board of Directors of Buyer and Buyer’s Parent evidencing the
adoption of the approval of this Agreement and the other matters contemplated
hereby.

(c) Since the date of this Agreement, there shall have been no Material Adverse
Change in the overall financial condition, businesses or results of operations
of the Buyer or Buyer’s Parent.

(d) Each of the deliveries under Section 2.6 shall have been made.

7.3 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(a) By written consent of all the parties hereto;

(b) By (i) Seller if there shall have occurred a Material Adverse Change in the
financial condition or business prospects of either Buyer or Buyer’s Parent and
(ii) by Buyer and Buyer’s Parent if there shall have occurred a Material Adverse
Change in the financial condition or business prospects of the Seller Group or
the Business;

(c) By the Seller or the Buyer if the Closing Date has not occurred by
January 31, 2013 (the “Outside Closing Date”) for any reason other than the
breach of any provision of this Agreement by the party terminating this
Agreement;

(d) By the Seller, in the event any representation or warranty of the Buyer is
determined to be false in a manner that would result in a Material Adverse
Effect; provided, however, a failure of the Seller to so terminate this
Agreement shall not constitute a waiver of any claim arising therefrom if such
breach arises from facts, events or circumstances occurring prior to execution
of this Agreement, but shall constitute a waiver of remedies if arising from
facts, events or circumstances following execution of this Agreement unless
caused by a breach by Buyer of its covenants hereunder;

(e) By the Buyer in the circumstances described in Section 6.16 above; or

(f) By either the Seller or the Buyer in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable.

7.4 Specific Performance and Other Remedies. Each party hereby acknowledges that
the rights of each party to consummate the transactions contemplated hereby are
special, unique and of extraordinary character and that, in the event that any
party violates or fails or refuses to perform any covenant or agreement made by
it herein, the non-breaching party may be without an adequate remedy at law. In
the event that any party violates or fails or refuses to perform



--------------------------------------------------------------------------------

any covenant or agreement made by such party herein, the non-breaching party
may, subject to the terms hereof and in addition to any remedy at law for
damages or other relief, institute and prosecute an action in any court of
competent jurisdiction to enforce specific performance of such covenant or
agreement or seek any other equitable relief. Notwithstanding the foregoing or
anything to the contrary in this Agreement, if Buyer is unable to consummate the
initial Closing of the transaction due to a lack of funds (i.e., a breach of its
representation and warranty set forth in Section 5.4), Seller shall not be
permitted to seek specific performance requiring Buyer to close, but shall be
permitted to pursue such other damages and losses suffered by Seller arising
hereunder pursuant to the provisions of Article VIII.

7.5 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.3, this Agreement shall forthwith become void and there
shall be no liability on the part of any party or its partners, officers,
directors or Seller, except for obligations under Section 6.7 (Public
Announcements), Section 7.4 (Specific Performance and Other Remedies),
Section 10.4 (Notices), Section 10.5 (Waiver and Modification), Section 10.6
(Governing Law), Section 10.10 (Reformation), Section 10.11 (Dispute Resolution;
Arbitration), Section 10.12 (Third Party Expenses), Section 10.14 (Amendment and
Waiver), and this Section 7.5, all of which shall survive the Termination Date.
Notwithstanding the foregoing, nothing contained herein shall relieve any party
from liability for any breach hereof.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival. Each covenant or agreement in this Agreement shall survive the
Closing without limitation as to time until fully performed in accordance with
its terms. Each representation and warranty in this Agreement or in any
certificate, schedule or other writing delivered pursuant hereto or in
connection herewith, and the Buyer’s and Seller’s right to seek indemnity for
any breach of same, shall survive the Closing until the eighteen (18) month
anniversary of the Closing Date, except: (i) as to matters as to which an
Indemnified Party has made a good faith claim for indemnity or given a good
faith Notice of Claim on or prior to the eighteen (18) month anniversary of the
Closing Date, and for Section 3.10 until the three (3) year anniversary of the
Closing Date which matters shall survive the expiration of such period until
such claim is finally resolved and any obligations with respect thereto are
fully satisfied; (ii) with respect to any misrepresentation or breach of
warranty under Section 3.1 (Existence; Power and Authority), Section 3.3
(Subsidiary), Section 3.4 (Capitalization), Section 3.10 (Assets), Section 3.12
(Taxes), and Section 3.19 (Employee Benefit Plans), Section 4.1( Power and
Authority), Section 4.2 (Authorization; Execution), Section 4.3 (Title) and
Section 4.4(a)(i) or (iii), Section 5.1 (Existence; Power and Authority), or
Section 5.2 (Authorization; Execution) and Section 5.3(a)(i) and
(ii) (collectively, the “Surviving Representations and Warranties”); or
(iii) any intentional misrepresentations, fraud or criminal matters, all of
which items listed in (ii) or (iii) shall survive so long as the statute of
limitations applicable to the matters set forth therein shall provide (giving
effect to any waiver or extension thereof).

8.2 Indemnification by the Seller. Subject to the limitations contained herein,
including without limitation the limitations set forth in Sections 6.10. 6.16,
8.5 and 8.6, the Seller hereby agrees to indemnify, defend and hold the Buyer
and its Affiliates as an Indemnified Party (the “Buyer Indemnified Parties”)
harmless from and against any and all



--------------------------------------------------------------------------------

damage, loss, liability, fine, penalty, diminution in value, cost or expense
(including, without limitation, expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any action, suit or proceeding)
(collectively, “Losses” it being understood that in no event shall any
“material” qualifier in a representation or warranty be applied to reduce the
amount of Loss suffered by Buyer arising from a breach of such representation or
warranty) incurred or suffered by any of them arising out of, relating to or
based upon:

(a) any Specifically Excluded Liability;

(b) any breach of any representation or warranty made by the Seller in this
Agreement or the Transaction Documents executed by Seller, whether such
representation and warranty is made as of the date hereof or as of the Closing
Date;

(c) any breach of any covenant, agreement or undertaking made by the Seller in
this Agreement or the Transaction Documents executed by Seller;

(d) non-compliance by the Parties with any applicable bulk sales Law; or

(e) any matter set forth on Exhibit 8.2(e).

8.3 Indemnification by the Buyer and the Buyer’s Parent. Subject to the
limitations contained herein, each of the Buyer and the Buyer’s Parent hereby
agrees, jointly and severally, to indemnify, defend and hold the Seller harmless
from and against Losses incurred or suffered by any of them arising out of,
relating to or based upon:

(a) any breach of any representation or warranty made by the Buyers in this
Agreement or the Transaction Documents executed by a Buyer, whether such
representation and warranty is made as of the date hereof or as of the Closing
Date, including, without limitation, losses resulting from Buyer’s breach of
Section 5.4;

(b) any breach of any covenant, agreement or undertaking made by the Buyers in
this Agreement or the Transaction Documents executed by a Buyer; and

(c) any Assumed Liability, including without limitation any claim made by the
landlord of the Leased Real Property against Seller arising from events, facts
or circumstances following the Closing.

8.4 Procedures.

(a) The party seeking indemnification under this Article VIII (the “Indemnified
Party”) agrees to give prompt notice (the “Notice of Claim”) to the indemnifying
party (the “Indemnifying Party”) of the assertion of any claim, or the
commencement of any suit, action or proceeding by a third party in respect of
which indemnity may be sought under this Article VIII describing in reasonable
detail the facts giving rise to any claim of indemnification hereunder;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party shall relieve the Indemnifying Party of any
liability or obligation hereunder, except to the extent that the Indemnifying
Party clearly demonstrates that the defense of any third party suit, action or
proceeding has been materially prejudiced by the Indemnified Party’s failure to
give such notice.



--------------------------------------------------------------------------------

(b) If such Notice of Claim relates to a suit, action or proceeding by a third
party (a “Third Party Claim”), the Indemnifying Party may upon written notice
given to the Indemnified Party within thirty (30) days of the receipt by the
Indemnifying Party of such Notice of Claim, assume control of the defense of
such action, suit or proceeding with counsel reasonably satisfactory to the
Indemnified Party. If the Indemnifying Party does not so assume control of such
defense or if the Indemnifying Party fails to give reasonable written assurance
to the Indemnified Party of the Indemnifying Party’s financial capacity to
defend and/or provide indemnification as required hereby, the Indemnified Party
shall have the right to control such defense. The party not controlling such
defense may participate therein at its own expense. The Indemnified Party shall
not be liable for expenses incurred after the Indemnifying Party assumes the
defense of a third party claim as set forth herein; provided, however, that
(i) if in the reasonable opinion of counsel for the Indemnified Party, the
Indemnifying Party assumes control of such defense and there exists a conflict
of interest between the interests of the Indemnified Party and those of the
Indemnifying Party with respect to such claim, or (ii) if the Indemnifying Party
shall fail to assume responsibility for such defense, the Indemnified Party may
retain counsel satisfactory to it and the reasonable fees and expenses of
counsel to the Indemnified Party shall be considered Losses for purposes of this
Agreement. Notwithstanding anything to the contrary contained herein, in the
event that the Buyer reasonably determines that a third party claim would
materially adversely affect the Buyer’s ability to conduct the Business after
the Closing Date (including, for example, if the Buyer reasonably determines, in
connection with any such third party claim, that the Buyer’s ability to conduct
a material portion of the Business may be enjoined), then the Buyer may, by
written notice to the Seller, assume the exclusive right to control, defend,
compromise, or settle such claim and the reasonable fees and expenses of counsel
shall be considered Losses for purposes of this Agreement. In all such cases,
the Indemnifying Party will have the right to participate, at Indemnifying
Party’s expense, in the defense or settlement of such claim with counsel
reasonably satisfactory to the Buyer. The party controlling such defense shall
keep the other party advised of the status of such action, suit or proceeding
and the defense thereof and shall consider in good faith recommendations made by
the other party with respect thereto. In any circumstance in which the
Indemnified Party assumes the defense of any claim, the Indemnifying Party shall
only be responsible for the costs and expenses of one counsel representing the
interests of the Indemnified Party.

(c) The Indemnifying Party shall not agree to any settlement of any action, suit
or proceeding without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld or delayed. For purposes hereof, the
Indemnified Party’s withholding of its consent to any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to the Indemnified Party of a complete irrevocable release from all liability in
respect to such claim or litigation or which requires action (or limits action)
other than the payment of money by the Indemnifying Party shall be deemed to be
reasonable.



--------------------------------------------------------------------------------

(d) In the event that an Indemnified Party seeks indemnification for Losses
pursuant to this Article VIII, the procedures in this subsection (d) shall also
apply. Within ninety (90) days after delivery of a Notice of Claim, the
Indemnifying Party shall provide to the Indemnified Party a written response
(the “Response Notice”) in which the Indemnifying Party must either: (i) agree
that some or all of the Losses claimed should be indemnified and, in the case of
any Losses claimed and not so agreed to, contest such claimed amount, or
(ii) contest all of the Losses claimed. The Indemnifying Party may contest such
claimed amount of Losses only based upon a good faith belief that all or such
portion of such claimed amount does not constitute Losses for which the
Indemnified Party is entitled to indemnification hereunder. If no such Response
Notice is delivered by the Indemnifying Party within such ninety (90)-day
period, the Indemnifying Party shall be deemed to have agreed that all of the
claimed amount should be indemnified. Any such amount agreed to, or so deemed to
be agreed to, by the Indemnifying Party pursuant to clause (i) or (ii) of this
subsection (d) or otherwise pursuant to this Agreement being referred to herein
as an “Agreed Amount.”

(e) If the Indemnifying Party in the Response Notice contests all or part of the
claimed amount (thereupon, the “Contested Amount”), the Indemnifying Party and
the Indemnified Party shall attempt promptly and in good faith to agree upon the
rights of the parties with respect to the Contested Amount. If the Indemnifying
Party and the Indemnified Party should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both parties and, if such agreement
provides that all or a portion of the Contested Amount is to be paid to the
Indemnified Party (all or such portion of such Contested Amount to be so paid to
the Indemnified Party being also referred to herein as an “Agreed Amount”), the
Indemnifying Party shall make such payments in accordance with the terms of this
Agreement. If no such agreement can be reached after good faith negotiation
within thirty (30) days of the delivery of the Indemnifying Party Response
Notice (or such longer period as the Indemnified Party and Indemnifying Party
may mutually agree), the matter shall be settled in accordance with the dispute
resolution provisions of Section 10.11 of this Agreement.

8.5 Limitations on Indemnification; Exclusive Remedy. The parties’ liability
under this Article VIII shall be limited as follows (except as provided in
Section 8.5(e)):

(a) Threshold. Except as set forth in Section 8.5(e) below, the Seller shall not
have any liability for any claims for indemnification pursuant to Section 8.2(b)
unless and until the total aggregate cumulative Losses suffered by the
Indemnified Parties exceed Two Hundred Fifty Thousand Dollars, ($250,000) (the
“Threshold”) but upon achievement of the Threshold the Indemnified Party shall
be entitled to recover the full amount of such Losses (including the initial
Threshold amount).

(b) Maximum Seller Liability.

(i) Except as set forth in Section 8.5(e) below, the aggregate maximum liability
of the Seller for money damages for Losses under Section 8.2(b) of this
Agreement or for any other breach of this Agreement, shall be limited to Eight
Million Four Hundred Thirty Seven Thousand Five Hundred Dollars ($8,437,500);

(ii) the Seller shall not be obligated to indemnify any Buyer Indemnified Party
with respect to any Loss to the extent that a specific accrual or reserve for
the amount of such Loss was reflected on the Final Statement of Working Capital;



--------------------------------------------------------------------------------

(iii) the Seller shall not be obligated to indemnify any Buyer Indemnified Party
with respect to any Loss to the extent that the Buyer received a benefit from
the reflection of such matter in the calculation of the adjustment of the
Purchase Price, if any;

(iv) no party hereto shall have any liability under any provision of this
Agreement for any punitive damages relating to the breach or alleged breach of
this Agreement; and

(v) subject to the provisions of Section 6.16, if the Buyer or Buyer’s Parent
proceeds with the Closing notwithstanding Knowledge by the Buyer at or prior to
the Closing of any breach by the Seller of any representation or warranty in
this Agreement, no Buyer Indemnified Party shall have any claim or recourse
against the Seller or any of its Affiliates or Representatives with respect to
such breach, under this Article VIII or otherwise.

(c) Maximum Buyer and Buyer’s Parent Liability. Except as set forth in
Section 8.5(e) below, the aggregate maximum liability of the Buyer and Buyer’s
Parent for money damages for indemnified Losses under Section 8.3 shall equal
Eight Million Four Hundred Thirty Seven Thousand Five Hundred Dollars
($8,437,500), not including any damages relating to any failure to pay Seller
the Purchase Price, including the Deferred Payment.

(d) No Right to Offset. THE BUYER AND BUYER’S PARENT ACKNOWLEDGE AND AGREE THAT,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THEIR OBLIGATION TO PAY
TO THE SELLER THE DEFERRED PAYMENT ON THE DUE DATE APPLICABLE THERETO, IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED, LIMITED OR IMPAIRED BY ANY
EVENT, OCCURRENCE OR CIRCUMSTANCE WHATSOEVER, INCLUDING, WITHOUT LIMITATION:

(i) ANY DAMAGE OR LOSS UNDER THIS AGREEMENT; OR

(ii) ANY DEFENSE, CLAIM, OFFSET, COUNTERCLAIM, SET-OFF, RECOUPMENT OR ABATEMENT
WHICH THE COMPANY MAY HAVE AGAINST ANY MEMBER OF THE SELLER GROUP OR ANY OTHER
PERSON WHETHER BY CONTRACT, STATUTE, OR ANY OTHER THEORY OF LAW OR AT EQUITY; OR

(iii) ANY OTHER EVENT, OCCURRENCE OR CIRCUMSTANCE WHATSOEVER WHICH MIGHT LIMIT,
REDUCE OR EXCUSE THE OBLIGATION OF THE BUYER OR BUYER’S PARENT.

THE BUYER AND BUYER’S PARENT AGREE THAT NONE OF THE FOREGOING SHALL (A) GIVE
RISE TO ANY DEFENSE, COUNTERCLAIM, OR RIGHT OF SET-OFF AGAINST ANY MEMBER OF THE
SELLER GROUP, OR (B) PERMIT ANY RECOUPMENT OR ABATEMENT OF, OR REDUCTION IN THE
DEFERRED PAYMENT OR (C) RELIEVE THE BUYER AND BUYER’S PARENT, IN WHOLE OR IN
PART, OF THE PERFORMANCE OF ITS OBLIGATION UNDER THIS AGREEMENT TO PAY TO THE
SELLER AN AMOUNT EQUAL TO THE FULL AMOUNT ON THE DEFERRED PAYMENT.



--------------------------------------------------------------------------------

(e) Exceptions. None of the limitations or other provisions set forth in
Sections 8.5(a) through (d) (and specifically excluding Section 8.5(d)) shall
apply in the case of any Losses or other indemnification matter based upon,
arising out of, or relating to (i) intentional misrepresentations, fraud or
criminal matters, which shall not be capped or limited, or (ii) the Surviving
Representations and Warranties or other indemnity obligations set forth in
Section 8.2 in the case of the Seller or Section 8.3 in the case of the Buyer
and Buyer Parent, which shall be limited to an equal amount to the Purchase
Price actually received by Seller.

(f) Computation of Losses. The amount of any Losses or Taxes for which
indemnification is provided for under this Article VIII or under Section 9.2,
respectively, shall be net of (i) any amounts recovered by a Buyer Indemnified
Party or its Affiliates as a result of any indemnification by any third party,
(ii) any actual Tax Benefit received by any Buyer Indemnified Party, its
Affiliates, the Taiwan Owner, or KTC as a result of such Losses or by reason of
the fact(s) or matter(s) from which such Losses result or arise as reasonably
computed by Buyer and (iii) any insurance proceeds or other amounts received by
a Buyer Indemnified Party or its Affiliates from third parties with respect to
such Losses. For purposes of this Section 8.5(f), “Tax Benefit” means the amount
by which Buyer’s cash payment for Taxes are actually reduced, that would not
have been reduced but-for the Loss giving rise to the indemnity payment. If in
such year the Loss giving rise to the indemnity payment does not result in a
reduced cash payment for Taxes, but rather results in revised Tax attributes
that could benefit Buyer at some point in the future (for example, increased net
operating losses available in future years), Buyer shall remit to Seller the Tax
Benefit associated with the utilization of such Tax attribute in the year
utilized (if utilized), it being understood that (i) such Tax attributes will be
applied in the ordinary and customary basis as determined in the reasonable
discretion of Buyer, (ii) in the event such Tax attributes expire then no such
payment shall be made, and (iii) if the Tax attributes result in increased Tax
cost to Buyer (e.g., a lower basis in the assets acquired hereunder), then the
reasonably estimated present value of such increased Tax cost may be applied by
Buyer against any Tax Benefit otherwise recognized by Buyer in connection with
any payment by Buyer hereunder. The parties will reasonably cooperate to effect
the foregoing.

(g) Character of Indemnity Payments. All amounts paid pursuant to this
Article VIII shall be treated by such parties as adjustments to the Purchase
Price.

8.6 Exclusive Remedy. After the Closing, the indemnities provided in this
Article VIII shall constitute the sole and exclusive remedy of any Indemnified
Party for damages arising out of, resulting from or incurred in connection with
any claims in this Agreement; provided, however, that this exclusive remedy for
damages does not preclude a Party from bringing an action for specific
performance or other equitable remedy to require a Party to perform its
covenants or other obligations under this Agreement.

8.7 Assignment of Claims. If any Buyer Indemnified Party receives any payment
from the Seller in respect of any Losses pursuant to Section 8.2 or claims
against the Escrow under Section 2.7 and the Buyer or Buyer Indemnified Party
could have recovered all or a part of such Losses from a third party (a
“Potential Contributor”) based on the underlying claim asserted against the
Seller, the Buyer Indemnified Party shall assign, on a non-recourse basis and
without any representation or warranty, such of its rights to proceed against
the Potential



--------------------------------------------------------------------------------

Contributor as are necessary to permit the Seller to recover from the Potential
Contributor the amount of such payment. If any such assignment would afford the
Potential Contributor any defense to the payment of the same, such assignment
shall not take place and the Buyer Indemnified Party will, at the Seller’s
direction and expense, take all reasonable actions to seek to recover such claim
from such Potential Contributor. Notwithstanding the foregoing, if the Potential
Contributor is a continuing customer or supplier to the Business, Buyer may in
its sole discretion elect not to assign such claim to Seller, or if applicable,
not to pursue such claim, other than in connection with any warranties or
product returns as set forth in Section 6.5. Any payment received in respect of
such claim against the Potential Contributor (whether by the Seller or the
relevant Buyer Indemnified Party as provided earlier in this section) shall be
distributed, (i) first, to the Buyer Indemnified Party in the amount of any
deductible or similar amount required to be paid by the Buyer Indemnified Party
prior to the Seller being required to make any payment to the Buyer Indemnified
Party plus, in the case of any claim by a Buyer Indemnified Party as provided
above, the costs and expenses incurred in investigating, prosecuting, defending
or otherwise addressing such claim, (ii) second, to the Seller in an amount
equal to the aggregate payments made by the Seller to the Buyer Indemnified
Party in respect of such claim, plus the costs and expenses incurred in
investigating, prosecuting, defending or otherwise addressing such claim and
(iii) the balance, if any, to the Buyer Indemnified Party.

8.8 Seller’s Insurance. To the extent an Assumed Liability relates to facts,
events or circumstances that occurred or existed prior to Closing and for which
an insurance policy issued to Seller provides coverage for such claim, Seller
covenants it shall tender such claim to any applicable insurer and take
commercially reasonable steps to cause such insurer(s) to acknowledge and
provide coverage for such claim without reservation of any right of contribution
against Buyer or imposing any other obligation on Buyer with respect to that
portion of any Assumed Liability covered by such policies of insurance. Seller
will reasonably cooperate with any Buyer regarding any coverage dispute, at
Buyer’s expense.

ARTICLE IX

TAX MATTERS

9.1 Apportionment of Taxes. In order to apportion appropriately any Taxes
relating to a period that includes the Closing Date, the parties hereto will, to
the extent permitted by applicable Law, elect with the relevant Taxing Authority
to treat the Closing Date as the last day of a taxable period for each of KTC
and the Taiwan Owner , and any such taxable period shall be a Pre-Closing Tax
Period.

9.2 Tax Indemnification. The Seller shall indemnify each of KTC, the Taiwan
Owner and the Buyer and hold them harmless from and against, any loss, claim,
liability, expense or other damage attributable to all Pre-Closing Taxes (or the
non-payment thereof) not taken into account in computing such entity’s Net
Working Capital on the Final Statement of Working Capital. Notwithstanding the
foregoing, Seller shall have no obligation to indemnify KTC, the Taiwan Owner or
Buyer from and against Taxes consisting of any interest or penalties incurred
because of the failure to timely file any Straddle Period Tax Returns or because
of the failure to timely pay any Taxes shown to be due on any such Tax Returns.



--------------------------------------------------------------------------------

9.3 Cooperation on Tax Matters. The Seller and the Buyer shall cooperate fully
as and to the extent reasonably requested by either such party in connection
with the filing of Tax Returns pursuant to this Article IX and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon request of any of the above-named parties and at
the requesting party’s expense) the provision of records and information which
are reasonably relevant to any such Tax Return, audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Buyer agrees to retain all books and records with respect to Tax
matters pertinent to the Business, KTC and the Taiwan Owner relating to any
Pre-Closing Tax Period or Straddle Period until the expiration of the statute of
limitations (and, to the extent notified by the Seller, any extensions thereof)
of the respective taxable periods, and to abide by all record retention
agreements entered into with any Taxing Authority and to give the Seller
reasonable written notice prior to transferring, destroying or discarding such
books and records, and, if the Seller so requests, KTC, the Taiwan Owner or the
Buyer, as the case may be, shall allow the Seller to take possession of such
books and records at such time. In no event shall the Buyer initiate in any
manner any review, audit or other investigation by any Governmental Authority
with respect to Taxes that are or could be owing by the Business, Taiwan Owner
or KTC with respect to the Pre-Closing Tax Periods.

9.4 Pre-Closing Tax Period Tax Returns. The Seller shall prepare or cause to be
prepared and timely file (if still possible) all Pre-Closing Tax Period Tax
Returns of the Taiwan Owner and KTC, which Tax Returns shall be prepared in
accordance with past practices and customs (unless the Buyer reasonably
determines (subject, if Seller disputes that determination, to resolution
pursuant to the dispute resolution procedure in Section 10.11) that a different
treatment of any item is required by any applicable Law). The Seller shall pay
all amounts shown on such Tax Returns and any related interest and penalties
otherwise due with respect to such Tax Returns that have not been timely filed;
provided, that Buyer shall promptly reimburse the Seller for any such amounts
that were properly reserved or accrued for (other than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) in
accordance with past custom and practice of the Taiwan Owner or KTC. The Seller
shall provide to the Buyer drafts of any Pre-Closing Tax Period Tax Returns at
least ten (10) Business Days prior to the filing deadline for the Buyer’s
review, comment and approval (which approval shall not be unreasonably
withheld), and shall include any revisions reasonably proposed by the Buyer. Any
dispute between the Buyer and Seller regarding the content of such Tax Returns
shall be resolved pursuant to the dispute resolution procedure in Section 10.11
below. For avoidance of doubt, it is understood that the Seller shall be
responsible for and shall indemnify the Buyer and its Affiliates for any Taxes
with respect to a Pre-Closing Tax Period regardless of whether the non-payment
of such Tax or non-filing of a Pre-Closing Tax Period Tax Return has been
disclosed on the Disclosure Schedules or whether the Buyer was aware of such Tax
or was disclosed information that if set forth on the Disclosure Schedules would
have resulted in no breach of any representation or warranty, unless and to the
extent those Taxes are taken into account in computing Net Working Capital on
the Final Statement of Working Capital.

9.5 Straddle Period Tax Returns. The Buyer shall prepare or cause to be prepared
and timely file or cause to be timely filed all Straddle Period Tax Returns of
the Taiwan Owner and KTC, which Tax Returns shall be prepared in accordance with
past practices and customs



--------------------------------------------------------------------------------

(unless the Buyer reasonably determines (subject, if Seller disputes that
determination, to resolution pursuant to the dispute resolution procedure in
Section 10.11) that a different treatment of any item is required by any
applicable Law). The Buyer shall provide to the Seller drafts of any Straddle
Period Tax Returns, in each case at least thirty (30) days prior to filing, for
the Seller’s review, comment and approval (which approval shall not be
unreasonably withheld), and shall include any revisions reasonably proposed by
the Seller. Any dispute between the Buyer and Seller regarding the content of
such Tax Returns shall be resolved pursuant to the dispute resolution procedure
in Section 10.11 below. For avoidance of doubt, it is understood that Seller
shall bear no responsibility for any Taxes with respect to a Straddle Period if
such Taxes were properly reserved or accrued for (other than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) in accordance with past custom and practice of the Taiwan Owner or KTC
in filing its Tax Returns, assuming such Taxes were not yet due (as estimated
Taxes or otherwise).

9.6 Tax Controversies. The Buyer shall promptly notify the Seller of any
inquiries, claims, assessments, audits or similar events with respect to Taxes
relating to a Pre-Closing Tax Period or a Straddle Period for which the Seller
may be liable under this Agreement (such inquiry, claim, assessment, audit or
similar event, a “Tax Matter”); provided, however, that no failure to give such
notice shall relieve the Seller of any liability hereunder except to the extent,
if any, that the rights of the Seller with respect to such claim are actually
prejudiced thereby. The Buyer shall have the authority to represent the
interests of the Taiwan Owner and KTC and shall have control of the defense,
compromise or other resolution of any Tax Matter; provided, however, that the
Seller shall be entitled to participate in such Tax Matter at its own expense
and the Buyer shall (i) inform the Seller of the status of any such Tax Matter;
(ii) provide the Seller with copies of any pleadings, correspondence, and other
documents prior to submission; (iii) accept any comments of the Seller that are
reasonable and (iv) obtain the consent of the Seller prior to settling such Tax
Matter, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, further, if such Tax Matter relates solely to Pre-Closing
Taxes (it being understood that a matter shall not be treated as not relating
solely to Pre-Closing Taxes solely because the basis of the KTC assets or other
Tax attributes could be affected by resolution of the matters) and the Seller is
liable for indemnification with respect to such Tax Matter, then the Seller may,
in its sole discretion and at its cost and expense, control the defense of such
Tax Matter. In the event that the Seller controls a Tax Matter, the Seller shall
(i) inform the Buyer of the status of any such Tax Matter; (ii) provide the
Buyer with copies of any pleadings, correspondence, and other documents prior to
submission; (iii) accept any comments of the Buyer that are reasonable and
(iv) not settle any issues with respect to such Pre-Closing Taxes without the
Buyer’s consent if such settlement will adversely impact the Buyer, KTC or the
Taiwan Owner in any Tax period ending after the Closing Date. The Buyer and
counsel of its own choosing shall have the right to participate in, but not
direct, the prosecution or defense of such Tax Matter at the Buyer’s sole
expense.

9.7 Amendments to Tax Returns. If the Buyer, KTC or the Taiwan Owner amend,
refile, or otherwise modify any Tax Return for a Pre-Closing Tax Period or
Straddle Period, or waive any limitation period with respect to such Tax
Returns, then if done voluntarily by Buyer the Seller shall not be liable to the
Buyer for indemnification under this Article IX as a result thereof. Any dispute
between the Buyer and Seller regarding the content of such amendments, refilings
or modifications shall be resolved pursuant to the dispute resolution procedure
in Section 10.11 below.



--------------------------------------------------------------------------------

9.8 Tax Sharing Agreement. The Taiwan Owner, KTC and the Seller shall cause to
be terminated as to the Taiwan Owner and KTC not later than the Closing any and
all Tax sharing, Tax indemnity or Tax allocation agreements between the Seller
(or any Affiliate of the Seller other than the Taiwan Owner or KTC) on the one
hand and the Taiwan Owner and/or KTC on the other hand that were in effect at
any time on or prior to the Closing. No further amounts shall be payable by the
Buyer, the Taiwan Owner or KTC under such agreements following the Closing, and
the Buyer, the Taiwan Owner and KTC shall have no further obligations thereunder
following the Closing.

9.9 Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement shall be borne and paid one-half by the Seller and one-half by the
Buyer when due, and the party required to do so shall, at the parties’ shared
expense, cause to be timely filed all necessary Tax Returns and other
documentation with respect to all such Taxes, fees, and charges, and, if
required by applicable Law, the other party shall join in the execution of any
such Tax Returns and other documentation. The parties shall use their
commercially reasonable efforts to cooperate with each other to obtain any
certificate or other document from any Taxing Authority or any other Person as
may be necessary to mitigate, reduce or eliminate any such Tax, fee or charge
that is or otherwise would be imposed absent such certificate or document. The
reasonable cost of such cooperation, if any, shall be shared by the parties.

ARTICLE X

MISCELLANEOUS

10.1 Assignment. This Agreement shall not be assigned by any party hereto
whether by operation of law or otherwise; provided that the Buyer may assign
this Agreement (and its rights and obligations hereunder) to any entity
Controlled by the Buyer or an Affiliate; provided further that the Seller may
assign any of its rights under this Agreement, including the right to receive
the Purchase Price, to one or more Affiliates of the Seller or to a person who
acquires all or substantially all the Seller’s assets (whether by merger or
otherwise) without the consent of the Buyer; provided, however, that no such
assignment shall constitute a release of Buyer or Seller from its obligations
and covenants hereunder for which Buyer or Seller shall remain primarily liable.
For the avoidance of doubt, Seller may assign its right to receive the Deferred
Payment to any third party; provided, however, any such assignee shall take such
right subject to the Deed of Priority. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by
the parties and their respective successor and assigns. Buyer shall also have
the right to collaterally assign its indemnity and related rights under this
Agreement to a lender which takes a security interest in the assets of the Buyer
or its Affiliates.

10.2 Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.



--------------------------------------------------------------------------------

10.3 No Third Party Beneficiaries. No provisions of this Agreement are intended
or shall be construed to confer upon or give to any person or entity other than
the Seller, the Buyer and their respective Affiliates, any rights, remedies or
other benefits under or by reason of this Agreement.

10.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
or sent via email (with acknowledgement of receipt) to the parties hereto at the
following addresses (or at such other address for a party as shall be specified
by like notice); provided, however, that notices sent by mail will not be deemed
given until received:

if to the Buyer, to the Buyer:

The IQE Group

ATTN: Phillip J. Rasmussen

Pascal Close

St. Mellons, Cardiff. CF3 0LW.

United Kingdom

Fax Number: (44) 2920-839-401

with a copy to:

Foster Pepper PLLC

1111 Third Avenue, Suite 3400

Seattle, WA 98110

Attn: Robert Kunold, Jr.

Fax: (206) 749-1984

if to the Seller, to the Seller:

Kopin Corporation

200 John Hancock Road

Taunton, MA 02780

Attn: Chief Financial Officer

with a copy to:

Bingham McCutchen LLP

One Federal Street

Boston, MA 02110

Attn: John J. Concannon

Fax: 617-951-8736



--------------------------------------------------------------------------------

10.5 Waiver and Modification. Failure by either party to enforce any provision
of this Agreement will not be deemed a waiver of future enforcement of that or
any other provision. Any waiver, amendment or other modification of any
provision of this Agreement will be effective only if in writing and signed by
the parties.

10.6 Governing Law. This Agreement and all disputes or controversies arising or
relating to this Agreement or the transactions contemplated hereby shall be
governed by and construed in accordance with the Laws of the State of Delaware
without reference to conflicts or choice of law principles.

10.7 Headings. Headings used in this Agreement are for ease of reference only
and shall not be used to interpret any aspect of this Agreement.

10.8 Entire Agreement. This Agreement, including the Disclosure Schedules and
all exhibits which are incorporated herein by reference, constitutes the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes and replaces all prior and contemporaneous representations,
warranties, understandings or agreements, written or oral, regarding such
subject matter. Neither this Agreement nor any Ancillary Agreement shall be
deemed to contain or imply any restriction, covenant, representation, warranty,
agreement or undertaking of any party with respect to the transactions
contemplated hereby or thereby other than those expressly set forth herein or
therein or in any document required to be delivered hereunder or thereunder, and
none shall be deemed to exist or be inferred with respect to the subject matter
hereof. Notwithstanding any oral agreement or course of action of the parties or
their Representatives to the contrary, no party to this Agreement shall be under
any legal obligation to enter into or complete the transactions contemplated
hereby unless and until this Agreement shall have been executed and delivered by
each of the parties.

10.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and together which shall constitute one and
the same instrument.

10.10 Reformation. In the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of a provision
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; but this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of a provision, had never
been contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

10.11 Dispute Resolution; Arbitration.

(a) Matters in dispute under or relating to this Agreement shall, unless settled
pursuant to Section 10.11(b), be finally resolved by mandatory binding
arbitration. The parties to any dispute resolved pursuant to this Section 10.11
shall be (i) the Buyer on behalf of the Buyer and Buyer’s Parent, on the one
hand, and (ii) and the Seller, on behalf of the Seller Group on the other.



--------------------------------------------------------------------------------

(b) The parties wish to encourage an informal mechanism for resolving disputes.
If the parties are unable to agree upon a resolution of a dispute within fifteen
(15) days of such dispute arising, either party to such dispute may notify the
other party of an intention to further discuss such disputed matter. Within
fifteen (15) days of receiving such notification, the parties to such dispute
shall each appoint a senior officer. If the senior officers of the parties are
unable to resolve the matter at issue within a further thirty (30) day period
following their appointment, then either party to the dispute may refer the
matter at issue to binding arbitration as provided elsewhere in this
Section 10.11.

(c) Any unresolved controversy or claim arising out of or relating to this
Agreement (or the facts and circumstances relating hereto) shall be submitted to
binding arbitration by one arbitrator mutually agreed upon by the parties, and
if no agreement can be reached within thirty (30) days after names of potential
arbitrators have been proposed by the American Arbitration Association (the
“AAA”), then by one arbitrator having reasonable experience in mergers and
acquisitions transactions and who is chosen by the AAA (the “Arbitrator”). The
arbitration shall take place in New York, NY, in accordance with the AAA rules
then in effect, and judgment upon any award rendered in such arbitration will be
binding and may be entered in any court having jurisdiction thereof. Each party
will bear its own costs in respect of any disputes arising under this Agreement.
Each of the parties to this Agreement consents to personal jurisdiction for any
equitable action sought in the U.S. District Court for the Southern District of
New York or any court located in New York County, New York having subject matter
jurisdiction.

(d) The Arbitrator shall proceed immediately to hear and determine the question
in dispute. The Arbitrator shall determine the procedure to be followed in the
arbitration. The Arbitrator shall communicate the decision not later than thirty
(30) days after the close of argument in the arbitration, subject to any
reasonable delay due to unforeseen circumstances.

(e) Unless otherwise agreed by the parties, the costs incurred in connection
with the arbitration and all other costs of the arbitration shall be awarded to
the prevailing or most prevailing party as determined by the Arbitrator.

(f) Nothing herein contained shall prevent either party from seeking equitable
relief, an injunction and any relief ancillary thereto from a court of competent
jurisdiction.

10.12 Third Party Expenses. Whether or not the transactions contemplated herein
are consummated, all fees and expenses incurred by a party in connection with
the negotiation and effectuation of the terms and conditions of this Agreement
and the transactions contemplated hereby, shall be the obligation of the
respective party incurring such fees and expenses, except as set forth in
Section 2.12. In the case of the Seller, all unpaid Seller Transaction Fees as
of the Closing Date that are at such time the obligation of the Taiwan Owner or
KTC shall be deducted from the Purchase Price. Any Seller Transaction Fees so
deducted shall thereafter be the responsibility of the Buyer for payment as a
post-Closing obligation.



--------------------------------------------------------------------------------

10.13 Remedies. Any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy. The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof this
being in addition to any other remedy to which they are entitled at law or in
equity.

10.14 Amendment and Waiver. This Agreement may not be amended, except by an
instrument in writing signed by each of the parties to this Agreement. At any
time prior to the Closing, the parties hereto, by action taken or authorized by
their respective boards of directors or management, as applicable, may, to the
extent legally permitted, (i) extend the time for the performance of any of the
obligations or other acts of any other party hereto, (ii) waive any inaccuracies
in the representations and warranties contained herein or in any document
delivered hereto, and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party. The failure of a party to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
those rights.

10.15 Disclosure Generally. Notwithstanding anything to the contrary contained
in the Disclosure Schedules or in this Agreement, the information and
disclosures contained in any Disclosure Schedule shall be deemed to be disclosed
and incorporated by reference in any other Disclosure Schedule as though fully
set forth in such Disclosure Schedule for which applicability of such
information and disclosure is reasonably apparent on the face of such
disclosure. The fact that any item of information is disclosed in any Disclosure
Schedule shall not be construed to mean that such information is required to be
disclosed by this Agreement. Such information and the dollar thresholds set
forth herein shall not be used as a basis for interpreting the terms “material”
or “Material Adverse Effect” or other similar terms in this Agreement.

10.16 Personal Liability. This Agreement shall not create or be deemed to create
or permit any personal liability or obligation on the part of any direct or
indirect stockholder of the Seller Group , the Buyer or Buyer’s Parent or any
officer, director, employee, or investor of any party hereto.

10.17 Facsimile Signature. This agreement may be executed by facsimile signature
and a facsimile signature shall constitute an original for all purposes.

[Signatures appear on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement as an
instrument under seal as of the day and year first above written.

 

THE ASSET BUYER:   

IQE KC, LLC,

a Delaware corporation

      By:   /s/ Drew Nelson       Name:   Drew Nelson       Title:   President
of Sole Member, IQE, Inc.    THE BUYER’S PARENT:    IQE plc       By:   /s/ Drew
Nelson       Name:     Drew Nelson       Title:   President and Chief Executive
Officer    SELLER   

Kopin Corporation,

a Delaware corporation

      By:   /s/ John C.C. Fan       Name:   Dr. John C.C. Fan       Title:  
President and Chief Executive Officer   

 